EXHIBIT NO. 10.1

THIS LEASE AGREEMENT,

dated as of July 31, 2001 (this "Lease"), is made between GERB (CT) QRS 14-73,
INC., a Delaware corporation ("Lessor"), and GERBER TECHNOLOGY, INC., a
Connecticut Corporation, GERBER SCIENTIFIC PRODUCTS, INC., a Connecticut
Corporation , GERBER COBURN OPTICAL, INC., a Delaware Corporation, and GERBER
SCIENTIFIC, INC., a Connecticut corporation (collectively herein, together with
any corporation succeeding thereto by consolidation, merger or acquisition of
its assets substantially as an entirety, called "Lessee"). The liability of each
named Lessee shall be joint and several, subject to the release provisions of
Article XIV hereof.



 

 1. Lease of Premises; Title and Condition.

    In consideration of the rents and covenants herein stipulated to be paid and
    performed by Lessee and upon the terms and conditions herein specified,
    Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the
    premises (collectively the "Premises"; provided each separable building,
    with its associated lot shall, for purposes of conformity with the terms of
    this Lease be referred to as the Premises when the context so requires)
    consisting of:

     a. those parcels of land more particularly described as the "First Piece",
        "Second Piece" and "Third Piece", respectively, in Schedule A attached
        hereto and made a part hereof (the "Land") having addresses of 55 Gerber
        Road, South Windsor, CT; 83 Gerber Road, South Windsor, CT; and 151
        Batson Drive, Manchester, CT;
     b. all of the buildings, structures, facilities, installations and other
        improvements of every kind and description now or hereafter in, on, over
        and under the Land, and all fixtures, machinery, apparatus, equipment,
        fittings and appliances of every kind and nature whatsoever now or
        hereafter affixed or attached to or installed in any of the buildings
        and structures located on the Land described in the Exhibits hereto
        (except as hereafter provided), including all electrical,
        anti-pollution, heating, lighting (including hanging fluorescent
        lighting), incinerating, power, air cooling, air conditioning,
        humidification, sprinkling, plumbing, lifting, cleaning, fire
        prevention, fire extinguishing and ventilating systems, devices and
        machinery, security systems and all engines, pipes, pumps, tanks
        (including exchange tanks and fuel storage tanks), motors, conduits,
        ducts, steam circulation coils, blowers, steam lines, compressors, oil
        burners, boilers, doors, windows, loading platforms, lavatory
        facilities, stairwells, fencing (including cyclone fencing), passenger
        and freight elevators, overhead cranes and garage units, together with
        all additions thereto, substitutions therefor and replacements thereof
        required or permitted by this Lease, but excluding all Severable
        Property (as defined in Section 3.1 hereof) and all personal property
        which is not necessary to the operation of the buildings which
        constitute part of the Premises for the uses permitted under Section
        4(a) of this Lease (the above property demised hereby being referred to
        as "Machinery and Equipment" and together with the buildings,
        structures, etc. being collectively referred to as the "Improvements").;
        and
     c. all of Lessor's right, title and interest, if any, in and to all
        easements, rights-of-way, appurtenances and other rights and benefits
        associated with the Land and to all public or private streets, roads,
        avenues, alleys or passways, open or proposed, on or abutting the Land,
        including, without limitation, the agreements, if any, set forth in
        Schedule A (the "Agreements") (all of the foregoing being included
        within the term "Land").

    The Premises are leased to Lessee in their present condition without
    representation or warranty by Lessor and subject to the rights of parties in
    possession, to the existing state of title, to all applicable Legal
    Requirements (as defined in Section 5.2(c)) now or hereafter in effect,
    including any violations thereof, any state of facts an accurate survey
    would disclose and to those Permitted Exceptions listed in Schedule A (the
    "Permitted Exceptions"). Lessee has examined the Premises and title to the
    Premises and has found all of the same satisfactory for all purposes.

 2. Use.

    

     a. Lessee may occupy and use the Premises for commercial, industrial,
        office, laboratory, distribution, warehousing, manufacturing, "flex
        space" and purposes related thereto as long as the same are permitted by
        applicable land use laws of the community in which the Premises is
        located and for no other purpose without the prior written consent of
        Lessor, which shall not be unreasonably withheld or delayed. Lessee
        shall not use or occupy or permit any of the Premises to be used or
        occupied, nor do or permit anything to be done in or on any of the
        Premises, in a manner which would or might (i).violate any law or Legal
        Requirement, (ii) make void or voidable or cause any insurer to cancel
        any insurance required by this Lease, or make it difficult or impossible
        to obtain any such insurance at commercially reasonable rates, (iii)
        make void or voidable, cancel or cause to be cancelled or release any
        warranty, guaranty or indemnity, (iv) cause structural injury to any of
        the Improvements or (v) constitute a public or private nuisance or
        waste.
     b. Lessee shall have the right to apply for changes in any land use or
        other governmental designation or approval affecting the Premises which
        affects or governs use or operation of the Premises; provided, Lessee
        shall notify Lessor prior to making any such application, which notice
        shall not require a response from Lessor, and, subsequently, of any
        approvals granted which change the zoning of, the lot configuration of,
        or any other matter which permanently affects the land use designation
        for the Premises prior to taking any other action which would cause such
        change to be permanently effective. Additionally, prior to taking action
        to make such a change permanently effective, Lessee shall have obtained
        the written approval of Lessor. Lessee must obtain the consent of Lessor
        with respect to any approval which is effective upon the action of a
        municipal agency or commission without further action by applicant. The
        foregoing shall not permit Lessee to change the use of the Premises from
        that allowed in Section 1.2(a) without the prior written consent of
        Lessor.

 3. Term.

    This Lease shall be for an Interim Term beginning as of the date hereof and
    ending at midnight on the last day of the month including the date hereof
    and a Primary Term of seventeen (17) years beginning on August 1, 2001, and
    ending at midnight on July 31, 2018. The time period during which this Lease
    shall actually be in effect, including the Interim Term, the Primary Term
    and any Extended Term (as defined in Section 1.4) for which the right to
    extend is exercised, as any of the same may be terminated prior to their
    scheduled expiration pursuant to the provisions hereof, is sometimes
    referred to herein as the "Lease Term."

 4. Renewal.

    The Lease Term shall be automatically extended for a total of two (2)
    additional periods of ten (10) years each, each commencing at midnight on
    the day on which the then existing term of this Lease expires (an "Extended
    Term"), unless Lessee shall notify Lessor of its election not to extend the
    Lease Term by giving notice thereof as to each portion of the Extended Term
    no later than 18 months prior to expiration of the then existing term. Rent
    for each Extended Term shall be paid as provided in Section 1.5.

 5. Rent.
     a. During the Primary Term and any Extended Term, Lessee shall pay the
        amounts set forth in Schedule B as basic rent for the Premises ("Basic
        Rent"). Lessee shall pay Basic Rent to Lessor by wire transfer, in
        immediately available funds, at Lessor's address as set forth herein, or
        at such other address or to such other person or persons (but not more
        than two other persons) as Lessor from time to time may designate.
        Lessor shall give Lessee not less than 15 days' prior written notice of
        any change in the address to which such payments are to be made. If the
        party entitled to receive Basic Rent or such party's address shall
        change, Lessee may, until receipt of notice of such change from the
        party entitled to receive Basic Rent immediately preceding such change,
        continue to pay Basic Rent and additional charges to the party to which,
        and in the manner in which, the preceding installment of Basic Rent or
        additional charges, as the case may be, was paid. Such annual rentals
        shall be payable in equal quarterly installments in advance on the first
        day of each calendar quarter. Any rental payment made in respect of a
        period which is less than one calendar quarter shall be prorated by
        multiplying the then applicable quarterly rental by a fraction the
        numerator of which is the number of days in such calendar quarter with
        respect to which rent is being paid and the denominator of which is the
        total number of days in such calendar quarter. Lessee shall perform all
        its obligations under this Lease at its sole cost and expense, and shall
        pay all Basic Rent, additional charges and any other sum due hereunder
        when due and payable, without notice, demand, or set off.

 6. Right of First Offer; Right of First Refusal.
     a. If Lessor intends to offer the Premises (or any portion thereof) for
        sale to any third party, Lessor shall first offer by written notice (the
        "Offer") to sell the Premises to Lessee for a purchase price to be set
        forth in such Offer and, except as set forth below, upon such terms and
        conditions as Lessor, in Lessor's sole discretion, would otherwise
        intend to offer to sell the Premises, prior to Lessor's offering to sell
        the Premises to any such third party. Notwithstanding anything to the
        contrary contained herein (i) Lessor shall not be obligated to make the
        Offer (or, if Lessor has already made the Offer, then, whether or not
        Lessee has accepted the Offer, Lessor shall have the unilateral right,
        in Lessor's sole discretion, to revoke the Offer) if an Event of Default
        exists under this Lease on the date on which Lessor shall give, or would
        otherwise be required to give, Lessee the Offer, (ii) the terms and
        conditions any such sale to Lessee shall be (A) consistent with the
        terms and provisions of Section 6.1 hereof (Procedure Upon Purchase) and
        (B) "as is", without representation or warranty by Lessor and (iii)
        Lessor shall only be required to make the Offer to Lessee and Lessee
        shall only have the right during the Lease Term to exercise its right of
        first offer with respect to any intended sale of the Premises.
        NOTWITHSTANDING ANYTHING TO THE CONTRARY, IF LESSEE FAILS TO TIMELY
        EXERCISE THE RIGHT OF FIRST OFFER GRANTED PURSUANT TO THIS
        SECTION 1.6(a) AND THE SALE TO THE THIRD PARTY PURCHASER IS CONSUMMATED
        OR IF THIS LEASE TERMINATES OR THE LEASE TERM EXPIRES, SUCH RIGHT SHALL
        TERMINATE AND BE NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT. IN
        SUCH EVENT LESSEE SHALL EXECUTE A QUITCLAIM DEED AND SUCH OTHER
        DOCUMENTS AS LESSOR SHALL REASONABLY REQUEST EVIDENCING THE TERMINATION
        OF ITS RIGHT OF FIRST OFFER.
         i.   Lessee shall have the right to accept the Offer only by giving
              Lessor written notice of such acceptance (the "ROFO Notice")
              within thirty (30) days after delivery by Lessor to Lessee of the
              Offer. Time shall be of the essence with respect to said thirty
              (30) day period and delivery of the ROFO Notice by Lessee. Upon
              Lessee's acceptance of the Offer, Lessee shall execute, upon the
              request of Lessor, such agreement as should be reasonably required
              by Lessor to reflect Lessee's binding acceptance of the Offer.
         ii.  Subject to the provisions of subparagraph (iii) below, upon the
              delivery of the ROFO Notice by Lessee, no event or circumstances
              affecting the Premises that could be deemed an event which would
              otherwise cause termination of this Lease, and any right or option
              of Lessee to cancel, surrender or otherwise terminate this Lease,
              or any other right or option of Lessee under the Lease to acquire
              the Premises, shall automatically be deemed to have been waived by
              Lessee for all purposes under this Lease.
         iii. If Lessee does not accept, or fails to accept, the Offer in
              accordance with the provisions herein, Lessor shall be under no
              further obligation with respect to such Offer pursuant to the
              terms contained herein, and Lessee shall have forever waived and
              relinquished its right to such Offer, and Lessor shall at any and
              all times thereafter be entitled to market the Premises to others
              upon such terms and conditions as Lessor in its sole discretion
              may determine. Lessee shall, within five (5) days after Lessor's
              request therefor, deliver an instrument in form reasonably
              satisfactory to Lessor confirming the aforesaid waiver, but no
              such instrument shall be necessary to make the provisions hereof
              effective. Notwithstanding anything to the contrary contained
              herein, if (i) the gross sales price at which Lessor intends to
              sell the Premises to a third party is less than eighty-five (85%)
              percent of the gross amount set forth in the Offer to Lessee, or
              (ii) if Lessor shall fail to close the intended sale of the
              Premises to any third party within six (6) months of the date of
              the giving of the Offer to Lessee, then Lessee's right of first
              offer as set forth in this Section 1.6(a) shall be deemed
              reinstated with respect to such sale and any intended sale of the
              Premises at any time thereafter, and Lessor shall be required to
              again deliver an Offer to Lessee with respect to any such future
              sale or intended sale thereafter.
         iv.  The rights of Lessee set forth herein are available only to the
              Lessee named in the heading of this Lease, and reference herein to
              "Lessee" shall mean, and the rights accorded herein shall be
              available only to Lessee, and to no other person, party or entity
              whatsoever, including, without limitation, any assignee or
              sublessee of Lessee, unless such rights are expressly granted by
              Lessor to such party in a writing to such effect.
         v.   If Lessee does not timely deliver the ROFO Notice and the Premises
              are transferred to a third party, Lessee will attorn to such third
              party as Lessor so long as such third party and Lessor notify
              Lessee in writing of such transfer. At the request of Lessor,
              Lessee will execute such documents confirming the agreement
              referred to above and such other agreements as Lessor may
              reasonably request, provided that such agreements do not increase
              the liabilities and obligations of Lessee hereunder.
         vi.  Notwithstanding the foregoing, if Lessor shall, pursuant to this
              Section 16.1, sell only a portion of the Premises, the provisions
              of this Section 16.1 shall apply to any sale of the remaining
              portion of the Premises which is still owned by Lessor.
    
     b. At any time (and from time to time) Lessor shall desire to sell the
        Premises and shall receive a bona fide written offer from a third party
        which is a direct business competitor of Lessee in any area which is a
        material portion of Lessee's business at the time (for purposes of this
        Section, material shall mean an area of business which generates more
        than 5% of Lessee's gross revenue), Lessor shall by written notice to
        Lessee, offer to Lessee the right to enter into a contract for the
        purchase of the Premises on the terms set forth in such bona fide
        written offer and Lessee shall have ten (10) business days after receipt
        of such notice and offer in which to accept in writing such terms and
        conditions. Upon any acceptance of such offer by Lessee, Lessor and
        Lessee shall enter into a contract for the purchase of the Premises upon
        the terms and conditions specified in the notice from Lessor to Lessee.
        In the event that Lessee shall fail to accept the terms and conditions
        of sale by written notification to Lessor prior to the expiration of
        such ten (10) business-day period, Lessor shall thereafter be free to
        sell the Premises to such third party pursuant to the bona fide written
        offer for a period of eight months. This right of first refusal shall be
        a continuing right during the Lease Term. Any sale under this
        Section 1.6(b) shall be in accord with the provisions of Section 6.1.
     c. Neither the right of first offer nor the right of first refusal
        contained in this Section 1.6 shall not apply to a foreclosure or
        similar sale of the Premises by any holder of a mortgage on the Premises
        or to the granting of a deed in lieu of foreclosure by Lessor to such
        holder. The provisions of this Section1.6 shall not apply to or prohibit
        (i) any mortgaging, subjection to deed of trust or other hypothecation
        of Lessor's interest in the Premises, (ii) any sale of the Premises
        pursuant to a private power of sale under, or judicial foreclosure of,
        any mortgage or other security instrument or device to which Lessor's
        interest in the Premises is now or hereafter subject, (iii) any transfer
        of Lessor's interest in the Premises to a lender, beneficiary under deed
        of trust or other holder of a security interest therein or their
        designees by deed in lieu of foreclosure or a subsequent initial
        transfer by such lender to a third party purchaser (other than a sale to
        a direct competitor which shall remain subject to Section 1.6(b),
        (iv) any transfer of the Premises to any governmental or
        quasi-governmental agency with power of condemnation, (v) any transfer
        of the Premises or the interests in Lessor to any affiliate of Lessor or
        to any entity for whom W.P. Carey & Co. LLC, W.P. Carey Incorporated or
        any of their affiliates or successors provides advisory or management
        services or investment advice, (vi) any person to whom Lessor transfers
        or sells all or substantially all of its assets, or (vii) any transfer
        of the Premises to any of the successors or assigns of any of the
        persons referred to in the foregoing clauses (i) through (iv) if such
        successor or assign would independently fall within the categories
        listed as items (i) through (iv), but not otherwise. Lessee's rights
        under this Section 1.6 shall be continuing rights, applicable to each
        subsequent offer respecting the Premises. For purposes of this Section
        1.6, an "affiliate" of any person shall be any person that directly, or
        indirectly through one or more intermediaries, controls, or is
        controlled by, or is under common control with such person, with
        "control" (including, with correlative meaning, the terms "controlled
        by" and "under common control with") either through (A) the ownership
        (directly or indirectly through one or more intermediaries) of more than
        50% of the voting stock or other beneficial interests in such person or
        (B) the possession, directly or indirectly, of the power to direct or
        cause the direction of the management and policies of such person,
        whether through ownership of voting securities or by contract or other
        agreement or otherwise.

 

 1. Maintenance and Repair.
     a. Lessee acknowledges that it has received the Premises in good order and
        repair. Lessee, at its own expense, will maintain all parts of the
        Premises in good repair and condition and will take all action and will
        make all structural and nonstructural, foreseen and unforeseen and
        ordinary and extraordinary changes and repairs which may be required to
        keep all parts of the Premises in good repair and condition (including,
        but not limited to, all painting, glass, utilities, conduits, fixtures
        and equipment, foundation, roof, exterior walls, heating and air
        conditioning systems, wiring, plumbing, sprinkler systems and other
        utilities, and all paving, sidewalks, roads, parking areas, curbs and
        gutters and fences). Lessor shall not be required to maintain, repair or
        rebuild all or any part of the Premises. Lessee waives the right to
        require Lessor to maintain, repair or rebuild all or any part of the
        Premises or make repairs at the expense of Lessor pursuant to any Legal
        Requirement, Agreement, contract, covenant, condition or restrictions at
        any time.
         i. Lessee shall at all times maintain the Premises in as good repair
            and appearance as they are in on the date hereof and fit to be used
            for their intended use in accordance with the better of the
            practices generally recognized as then acceptable by other companies
            in its industry or observed by Lessee with respect to the other real
            properties owned or operated by it, and, in the case of the
            Machinery and Equipment, in as good mechanical condition as it was
            on the later of the date hereof or the date of its installation,
            except for ordinary wear and tear. Lessee shall take every other
            action necessary or appropriate for the preservation and safety of
            the Premises. Lessee shall promptly make all alterations of every
            kind and nature, whether foreseen or unforeseen, which may be
            required to comply with the foregoing requirements of this
            Section 2.1.
    
     b. If all or any part of the Improvements shall encroach upon any property,
        street or right-of-way adjoining or adjacent to the Premises, or shall
        violate the agreements or conditions affecting the Premises or any part
        thereof, or shall hinder, obstruct or impair any easement or
        right-of-way to which the Premises are subject, then, promptly after
        written request of Lessor (unless such encroachment, violation,
        hindrance, obstruction or impairment is a Permitted Exception) or of any
        person so affected, Lessee shall, at its expense, either (i) obtain
        valid and effective waivers or settlements of all claims, liabilities
        and damages resulting therefrom or (ii) if Lessor consents thereto, make
        such changes, including alteration or removal, to the Improvements and
        take such other action as shall be necessary to remove or eliminate such
        encroachments, violations, hindrances, obstructions or impairments.

 2. Alterations, Replacements and Additions.
     a. Lessee shall have the right, without having obtained the prior written
        consent of Lessor and provided that no Event of Default then exists, (i)
        to make non-structural alterations or a series of related non-structural
        alterations that, as to any such alterations or series of related
        alterations, do not cost in excess of $500,000 (subject to Adjustment as
        provided in Section 2.2(h)) in any calendar year and (ii) to install
        Machinery and Equipment in the Improvements or accessions to the
        Machinery and Equipment that, as to such Machinery and Equipment or
        accessions, do not cost in excess of $500,000 (subject to Adjustment as
        provided in Section 2.2(h)) in any calendar year, so long as at the time
        of construction or installation of any such Machinery and Equipment or
        alterations, no Event of Default exists and the value and utility of the
        Premises is not diminished thereby, except to an immaterial extent. If
        the cost of any non-structural alterations, series of related
        non-structural alterations, Machinery and Equipment or accessions
        thereto is in excess of $500,000 (subject to Adjustment as provided in
        Section 2.2(h)) in any calendar year, the prior written approval of
        Lessor shall be required. Lessee shall not construct upon the Land any
        additional buildings without having first obtained the prior written
        consent of Lessor. At the end of the Lease Term, Lessor shall have the
        right to require Lessee to remove any alterations, except for those
        alterations required by law or for which Lessor has agreed in writing
        that removal will not be required.
     b. Lessee shall have the right, without obtaining the consent of Lessor, to
        make any and all changes and betterments to the interior of the
        Improvements located on the Premises as may be required for Lessee's use
        of the Improvements. Lessee shall not be required to provide Lessor with
        prior notice of the performance of any such work, but shall provide
        Lessor with copies of as-built plans with respect to any physical
        alterations of the Improvements costing more than $100,000 or which
        materially modify a building system.
     c. Lessee shall have the continuing and unrestricted right without Lessor's
        approval to repair, replace, move or remove any machinery, equipment,
        systems or components of systems that are used in the Premises so long
        as such repair or replacement is made with comparable parts or
        components. Any such replacement, upgrade or repair shall be completed
        with new or remanufactured materials and equipment of like kind and
        quality to that which then exists. Upon such repair or replacement title
        to the new part or component shall vest in the name of the owner of the
        original part or component and the title to the original part or
        component shall vest in Lessee.
     d. Lessee shall have the right to make replacements, upgrades, changes,
        repairs or betterments to parking areas, traffic patterns, landscaping
        and other similar exterior repairs and changes without Lessor's approval
        as long as such repairs and changes do not decrease the useful life,
        utility or square footage of the affected areas or cause the
        Improvements or any portion of the Premises to violate any state or
        local laws or ordinances.
     e. Lessee shall, at its cost and expense, make all alterations to the
        Property required so as to cause the Property to comply with applicable
        laws.
     f. With respect to any changes which affect the structural components of or
        the exterior façade of the Improvements located on the Premises, Lessee
        shall first request the approval of Lessor with regard to any such
        change which is other than in the nature of a repair to an existing
        Improvement or its components. In the event that Lessee wishes to
        implement such a change, it shall notify Lessor of its intention to
        perform such work, shall provide Lessor with a notice containing a
        description of and budget for all such work to be performed, and shall
        provide Lessor with schematic drawings showing the nature, extent and
        location of the work to be performed. Lessor shall have forty-five (45)
        days, time being of the essence, to respond to Lessee's request for
        permission to make such changes, which approval will not be unreasonably
        withheld or delayed. If Lessor does not agree to allow the requested
        change, it shall so state in writing which notice shall be sent to
        Lessee in the same manner as other notices as provided for herein. Such
        notification shall contain the reasons for disapproval. Lessee may then
        consult with Lessor as to such action or submit a modified proposal
        which shall again be subject to the provisions of this Section 2.2(f).
        Provided; if Lessor does not respond to Lessee within such forty-five
        (45) day period, Lessee shall have the right to deliver a ten (10) day
        notice of Lessor's previous failure to respond and if Lessor does not
        then respond to Lessee within such ten (10) day period (time being of
        the essence), Lessor shall be deemed to have agreed to allow the change
        to be constructed in the manner described in Lessee's most recent
        notice.
     g. Lessee shall cause any alterations to be performed and completed in a
        good, substantial and workmanlike manner, free from faults and defects,
        and in compliance with all applicable laws. Lessor shall have no duty or
        obligation to inspect the alterations, but shall have the right to do so
        during normal business hours and upon reasonable prior notice to Lessee.
        Whenever Lessee performs any alterations upon the Property, Lessee shall
        promptly commence the alterations and, once commenced, diligently and
        continually pursue the completion of the alterations within a reasonable
        time. Lessee shall be responsible for the acts and omissions of all of
        its employees and all other persons performing any of the alterations.
     h. Effective October 1 of each year, the amounts specified in
        Sections 2.2(a) and 2.2(b) shall be subject to annual adjustment upwards
        (but not downwards) based upon increases in the Consumer Price Index
        ("CPI"). For purposes of this Section, CPI shall have the same meaning
        as in Schedule B. Lessee shall notify Lessor, in writing, of Lessee's
        determination of the adjusted amounts within the last calendar quarter
        of each year, but absent manifest hardship, the failure to give such
        notice shall not prevent giving such notice at any later date.

 

 1. Severable Property.

    Lessee may, at its expense, install, assemble or place on the Premises and
    remove and substitute any items of machinery, equipment, furniture,
    furnishings or personal property used or useful in Lessee's business and
    trade fixtures described in Schedule A (collectively, the "Severable
    Property"), and title to same shall remain in Lessee; provided that for
    purposes hereof none of the Improvements (as defined in Section 1.1(b)
    hereof shall constitute "Severable Property".

    
    Removal of Severable Property.

Lessee may remove the Severable Property at any time during the Lease Term and
shall remove all Severable Property at the end of the Lease Term or upon any
earlier termination. Any of Lessee's Severable Property not removed by Lessee
prior to the expiration of the Lease or thirty (30) days after an earlier
termination shall be considered abandoned by Lessee and may be appropriated,
sold, destroyed or otherwise disposed of by Lessor, at Lessee's cost and
expense, without obligation to account therefor. Lessee will repair at its
expense all damage to the Premises caused by the removal of Lessee's Severable
Property, whether effected by Lessee or by Lessor.

 

 1. Lessee's Assignment and Subletting.
        
        Except as expressly set forth below in this Section 4.1, Lessee may not
        assign this Lease, voluntarily or involuntarily, whether by operation of
        law or otherwise, or sublet any of the Premises at any time to any other
        person without the prior written consent of Lessor, which consent, in
        the event of any assignment or sublease, may be withheld by Lessor for
        any or no reason, and any such purported assignment or sublease without
        such consent shall be null and void ab initio.
     a. (i) Provided that no Event of Default by Lessee under this Lease shall
        have occurred and be continuing either on the day of the notice or the
        effective date of the proposed assignment, Lessee shall have the right,
        upon thirty (30) days prior written notice to Lessor, with no consent of
        Lessor being required or necessary to (A) assign this Lease by operation
        of law or otherwise, to any person that is, and at all times during the
        Term continues to be, either a wholly-owned subsidiary of Lessee or a
        controlled affiliate (as defined in Section 1.6(c), Clause A only of
        this Lease) of Lessee, or (B) assign this Lease to any person that
        immediately following such assignment will have a publicly traded
        unsecured senior debt rating of "Baa2" or better from Moody's Investors
        Services, Inc. or a rating of "BBB" or better from Standard & Poor's
        Corporation (or, if such person does not then have rated debt, a
        determination to the reasonable satisfaction of Lessor that its
        unsecured senior debt would be so rated by such rating agencies), and in
        the event all of such rating agencies cease to furnish such ratings,
        then a comparable rating by any rating agency reasonably acceptable to
        Lessor and Lender (any assignment to such assignee under clause (A) or
        (B) above, a "Preapproved Assignment").
         i.  This is hidden for numbering purposes!
         ii. If Lessee desires to assign this Lease, whether by operation of law
             or otherwise, to a person ("Non-Preapproved Assignee") who would
             not be a Preapproved Assignee ("Non-Preapproved Assignment") then
             Lessee shall, not less than ninety (90) days prior to the date on
             which it desires to make a Non-Preapproved Assignment submit to
             Lessor information regarding the following with respect to the
             Non-Preapproved Assignee (collectively, the "Review Criteria"):
             (A) credit, (B) capital structure, (C) management, (D) operating
             history, (E) proposed use of the Premises and (F) risk factors
             associated with the proposed use of the Premises by the
             Non-Preapproved Assignee, taking into account factors such as
             environmental concerns, product liability and the like. Lessor and
             Lender shall review such information and shall approve or
             disapprove the Non-Preapproved Assignee no later than the thirtieth
             (30th) day following receipt of all such information, and Lessor
             and Lender shall be deemed to have acted reasonably in granting or
             withholding consent if such grant or disapproval is based on their
             review of the Review Criteria applying prudent business judgment.
             If a response is not received by Lessor and Lender by the
             expiration of such thirty (30) day period, such Non-Preapproved
             Assignee shall be deemed disapproved.
    
     b. Provided that no Event of Default by Lessee under this Lease shall have
        occurred and be continuing either on the day of the notice or the
        effective date of the proposed sublease, Lessee shall have the right,
        upon thirty (30) days prior written notice to Lessor, to enter into one
        or more subleases that demise, in the aggregate, up to but not in excess
        of twenty-five percent (25%) of the gross leasable area of the
        Improvements located at each or any of the three pieces of land
        constituting the Premises as described in Schedule A, with no consent or
        approval of Lessor being required or necessary ("Preapproved Sublet").
        If Lessee desires to enter into or permit subleases which, in the
        aggregate, exceed twenty-five percent (25%) of the gross leasable area
        of the Improvements at any particular piece of the Premises
        ("Non-Preapproved Sublet") without the prior written consent of Lessor,
        which consent shall be granted or withheld in Lessor's sole discretion,
        then Lessee shall comply or cause the transferee to comply with the
        provisions of subparagraph 4.1(d) below. A sublease to any controlled
        affiliate (as defined in Section 1.6(c), Clause A only) shall be deemed
        a Preapproved Sublet.
     c. If Lessee assigns all its rights and interest under this Lease, the
        assignee under such assignment shall expressly assume all the
        obligations of Lessee hereunder, actual or contingent, including
        obligations of Lessee which may have arisen on or prior to the date of
        such assignment, by a written instrument delivered to Lessor at the time
        of such assignment. Each sublease of any of the Premises shall be
        subject and subordinate to the provisions of this Lease. No assignment
        or sublease shall affect or reduce any of the obligations of Lessee
        hereunder, and all such obligations shall continue in full force and
        effect as obligations of a principal and not as obligations of a
        guarantor, as if no assignment or sublease had been made. No assignment
        or sublease shall impose any additional obligations on Lessor under this
        Lease.
     d. Lessee shall, within ten (10) days after the execution and delivery of
        any assignment or sublease, deliver a duplicate original copy thereof to
        Lessor which, in the event of an assignment, shall be in recordable
        form.
     e. As security for performance of its obligations under this Lease, Lessee
        hereby grants, conveys and assigns to Lessor all right, title and
        interest of Lessee in and to all subleases now in existence or hereafter
        entered into for any or all of the Premises, any and all extensions,
        modifications and renewals thereof and all rents, issues and profits
        therefrom. Lessor hereby grants to Lessee a license to collect and enjoy
        all rents and other sums of money payable under any sublease of any of
        the Premises, provided, however, that Lessor shall have the absolute
        right at any time upon notice to Lessee and any sublessees or at any
        time following the occurrence and during the continuance of an Event of
        Default to revoke said license and to collect such rents and sums of
        money and to retain the same. Lessee shall not consent to, cause or
        allow any modification or alteration of any of the terms, conditions or
        covenants of any of the subleases or the termination thereof, without
        the prior written approval of Lessor which consent shall not be
        unreasonably withheld nor shall Lessee accept any rents more than thirty
        (30) days in advance of the accrual thereof nor permit anything to be
        done, the doing of which, nor moot or refrain from doing anything, the
        omission of which, will or could be a breach of or default in the terms
        of any of the subleases.
     f. Lessee shall not have the power to mortgage, pledge or otherwise
        encumber its interest under this Lease or any sublease of any of the
        Premises, and any such mortgage, pledge or encumbrance made in violation
        of this Section 4.1 shall be void and of no force and effect.
     g. Subject to the provisions of Section 1.6, Lessor may sell or transfer
        the Premises to a third party (each a "Third Party Purchaser"). In the
        event of any such transfer, Lessee shall attorn to a Third Party
        Purchaser as Lessor so long as such Third Party Purchaser and Lessor
        notify Lessee in writing of such transfer and such Third Party Purchaser
        assumes in writing the obligations of Lessor under this Lease. At the
        request of Lessor, Lessee will execute such documents confirming the
        agreement referred to above and such other agreements as Lessor may
        reasonably request, provided that such agreements do not increase the
        liabilities and obligations of Lessee hereunder.
     h. A tenancy for not more than twelve (12) consecutive months granted to a
        party which acquires all or a portion of the assets of or stock of
        Lessee or an affiliate of the Lessee for purposes of temporary operation
        and/or removal of sold property from the Premises shall not be regarded
        as a subletting governed by this Section 4.1.

 

 1. Net Lease.
     a. It is expressly understood and agreed by and between the parties that
        this Lease is a triple net lease, and the Basic Rent and all other sums
        payable hereunder to or on behalf of Lessor shall be paid without notice
        or demand and without setoff, counterclaim, abatement, suspension,
        deduction or defense.
     b. Except as otherwise expressly provided in the Lease, this Lease shall
        not terminate, nor shall Lessee have any right to terminate this Lease
        or be entitled to the abatement of any rent or any reduction thereof,
        nor shall the obligations hereunder of Lessee be otherwise affected, by
        reason of any damage to or destruction of all or any part of the
        Premises from whatever cause, the taking of the Premises or any portion
        thereof by condemnation or otherwise, the prohibition, limitation or
        restriction of Lessee's use of the Premises, or interference with such
        use by any private person or corporation, or by reason of any eviction
        by paramount title or otherwise, or Lessee's acquisition of ownership of
        the Premises otherwise than pursuant to an express provision of this
        Lease, or for any other cause whether similar or dissimilar to the
        foregoing, any present or future law to the contrary notwithstanding, it
        being the intention of the parties hereto that the rent and all other
        charges payable hereunder to or on behalf of Lessor shall continue to be
        payable in all events and the obligations of Lessee hereunder shall
        continue unaffected, unless the requirement to pay or perform the same
        shall be terminated pursuant to an express provision of this Lease.
        Nothing contained in this Section 5.1 shall be deemed a waiver by Lessee
        of any rights that it may have to bring a separate action with respect
        to any default by Lessor hereunder or under any other agreement.
     c. Lessee covenants and agrees that it will remain obligated under this
        Lease in accordance with its terms, and that Lessee will not take any
        action to terminate, rescind or avoid this Lease, notwithstanding the
        bankruptcy, insolvency, reorganization, composition, readjustment,
        liquidation, dissolution, winding-up or other proceeding affecting
        Lessor or any assignee of Lessor in any such proceeding and
        notwithstanding any action with respect to this Lease which may be taken
        by any trustee or receiver of Lessor or of any assignee of Lessor in any
        such proceeding or by any court in any such proceeding.
     d. Except as otherwise expressly provided in the Lease, Lessee waives all
        rights now or hereafter conferred by law (i) to quit, terminate or
        surrender this Lease or the Premises or any part thereof or (ii) to any
        abatement, suspension, deferment or reduction of the rent, or any other
        sums payable hereunder to or on behalf of Lessor, regardless of whether
        such rights shall arise from any present or future constitution, statute
        or rule of law.

 2. Taxes and Assessments; Compliance With Law.
     a. Lessee shall pay, prior to delinquency: (i) all taxes, assessments,
        levies, fees, water and sewer rents and charges and all other
        governmental charges, general and special, ordinary and extraordinary,
        foreseen and unforeseen, which are, at any time during the Interim Term,
        the Primary Term or any Extended Term hereof imposed or levied upon or
        assessed against or which arise with respect to (A) the Premises, (B)
        any Basic Rent, additional rent or other sums payable hereunder, (C)
        this Lease or the leasehold estate hereby created or (D) the operation,
        possession or use of the Premises; (ii) all gross receipts or similar
        taxes (i.e., taxes based upon gross income which fail to take into
        account deductions with respect to depreciation, interest, taxes or
        ordinary and necessary business expenses, in each case relating to the
        Premises) imposed or levied upon, assessed against or measured by any
        Basic Rent, additional rent or other sums payable hereunder; (iii) all
        sales, value added, ad valorem, use and similar taxes at any time
        levied, assessed or payable on account of the acquisition, ownership,
        leasing, operation, possession or use of the Premises; and (iv) all
        charges of utilities, communications and similar services serving the
        Premises. Lessee shall not be required to pay any franchise, estate,
        inheritance, transfer, income, capital gains or similar tax of Lessor
        unless such tax is imposed, levied or assessed in substitution for any
        other tax, assessment, charge or levy which Lessee is required to pay
        pursuant to this Section 5.2(a); provided, however, that if, at any time
        during the Lease Term, the method of taxation shall be such that there
        shall be assessed, levied, charged or imposed on Lessor a capital levy
        or other tax directly on the rents received therefrom, or upon the value
        of the Premises or any present or future improvement or improvements on
        the Premises, then all such levies and taxes or the part thereof so
        measured or based shall be payable by Lessee, and Lessee shall pay and
        discharge the same as herein provided. Lessee will furnish to Lessor,
        promptly after demand therefor, proof of payment of all items referred
        to above which are payable by Lessee. If any such assessment may legally
        be paid in installments, Lessee may pay such assessment in installments;
        in such event, Lessee shall be liable only for installments which become
        due and payable with respect to any tax period occurring in whole or in
        part during the Lease Term hereof, provided, however, that all amounts
        referred to in this Section 5.2(a) for the fiscal or tax year in which
        the Lease Term shall expire shall be apportioned so that Lessee shall
        pay those portions thereof which correspond with the portion of such
        year as are within the Lease Term hereby demised.
     b. Following the occurrence of an Event of Default or if Lessor is required
        by a Lender to pay into escrow funds necessary to pay Escrow Charges (as
        hereinafter defined) (but with not less than thirty (30) days prior
        notice), Lessee shall pay to Lessor such amounts (each an "Escrow
        Payment") quarterly or as required by such Lender (but not more often
        than monthly) so that there shall be in an escrow account an amount
        sufficient to pay the Escrow Charges as they become due. As used herein,
        "Escrow Charges" shall mean real estate taxes and assessments on or with
        respect to the Premises or payments in lieu thereof and premiums on any
        insurance required by this Lease and any reserves for capital
        improvements, deferred maintenance, repair and/or Lessee improvements
        and leasing commissions required by any Lender. Lessor shall determine
        the amount of the Escrow Charges (it being agreed that if required by a
        Lender, such amounts shall equal any corresponding escrow installments
        required to be paid by Lessor) and the amount of each Escrow Payment. As
        long as the Escrow Payments are being held by Lessor, the Escrow
        Payments shall not be commingled with other funds of Lessor or other
        persons and interest thereon shall accrue for the benefit of Lessee from
        the date such monies are received and invested until the date such
        monies are disbursed to pay Escrow Charges. Lessor shall apply the
        Escrow Payments to the payment of the Escrow Charges in such order or
        priority as Lessor shall determine or as required by law. If at any time
        the Escrow Payments theretofore paid to Lessor shall be insufficient for
        the payment of the Escrow Charges, Lessee, within ten (10) days after
        Lessor's demand therefor, shall pay the amount of the deficiency to
        Lessor.
     c. Lessee shall comply with and cause the Premises to comply with and shall
        assume all obligations and liabilities with respect to (i) all laws,
        ordinances and regulations and other governmental rules, orders and
        determinations presently in effect or hereafter enacted, made or issued,
        whether or not presently contemplated (collectively, "Legal
        Requirements"), applicable to the Premises or the ownership, operation,
        use or possession thereof and (ii) all agreements, contracts, insurance
        policies (including, without limitation, to the extent necessary to
        prevent cancellation thereof and to insure full payment of any claims
        made under such policies), covenants, conditions and restrictions now or
        hereafter applicable to the Premises or the ownership, operation, use or
        possession thereof, including, but not limited to, all such Legal
        Requirements, contracts, agreements, covenants, conditions and
        restrictions which require structural, unforeseen or extraordinary
        changes; provided, however, that, with respect to any of the obligations
        of Lessee in clause (ii) above which are not now in existence, Lessee
        shall not be required to so comply unless Lessee is either a party
        thereto or has given its written consent thereto, or unless the same is
        occasioned by Legal Requirements or Lessee's default (including any
        failure or omission by Lessee) under this Lease. Nothing in clause (ii)
        of the immediately preceding sentence or the following sentence shall
        modify the obligations of Lessee under Section 5.4 of this Lease. Lessor
        agrees that Lessee may negotiate amendments to the service agreements
        and similar agreements affecting the operation of the Premises which are
        binding upon the owner of the Premises and that Lessor will execute such
        amendments and agreements if they will not adversely affect the value of
        the Premises. Such agreements shall make Lessee responsible for all
        payments thereunder, but should Lessor incur any costs with respect
        thereto, Lessee shall indemnify Lessor as provided herein.

 3. Liens.

    Lessee will remove and discharge any charge, lien, security interest or
    encumbrance upon the Premises or upon any Basic Rent, additional rent or
    other sums payable hereunder which arises for any reason, including, without
    limitation, all liens which arise out of the possession, use, occupancy,
    construction, repair or rebuilding of the Premises or by reason of labor or
    materials furnished or claimed to have been furnished to Lessee or for the
    Premises, but not including (i) the liens and encumbrances set forth in
    Schedule A, (ii) this Lease and any assignment hereof or any sublease
    permitted hereunder and (iii) any mortgage, charge, lien, security interest
    or encumbrance created or caused by Lessor or its agents, employees or
    representatives without the consent of Lessee. Lessee may provide a bond or
    other security acceptable to Lessor to remove or pay all costs associated
    with the removal of any such lien, provided the conditions of Section 5.5
    shall be satisfied. Nothing contained in this Lease shall be construed as
    constituting the consent or request of Lessor, express or implied, to or for
    the performance (on behalf of or for the benefit of Lessor) by any
    contractor, laborer, materialman or vendor, of any labor or services or for
    the furnishing of any materials for any construction, alteration, addition,
    repair or demolition of or to the Premises or any part thereof. Notice is
    hereby given that Lessor will not be liable for any labor, services or
    materials furnished or to be furnished to Lessee, or to anyone holding an
    interest in the Premises or any part thereof through or under Lessee, and
    that no mechanic's or other liens for any such labor, services or materials
    shall attach to or affect the interest of Lessor in and to the Premises.

 4. Indemnification.

    Lessee shall pay, protect, indemnify, defend, save and hold harmless each
    Lessor Party (as defined in Section 9.13) and any lender to Lessor whose
    security is a lien on the Premises (Lessor's Lender) (each an "Indemnitee")
    from and against any and all liabilities, losses, damages (including
    punitive damages), penalties, costs (including attorneys' fees and costs),
    causes of action, suits, claims, demands or judgments of any nature
    whatsoever, howsoever caused, without regard to the form of action and
    whether based on strict liability, negligence or any other theory of
    recovery at law or in equity, arising from (i) any matter pertaining to the
    acquisition (or the negotiations leading thereto), ownership, use, non-use,
    occupancy, operation, condition, design, construction, maintenance, repair
    or restoration of the Premises, (ii) any casualty in any manner arising from
    the Premises, whether or not Indemnitee has or should have knowledge or
    notice of any defect or condition causing or contributing to said casualty,
    (iii) any violation by Lessee of any provisions of this Lease, any contract
    or agreement to which Lessee is a party, any Legal Requirement or any
    Permitted Encumbrance or any encumbrance Lessee consented to or (iv) any
    alleged, threatened or actual violation of environmental laws, including
    (A) liability for response costs and for costs of removal and remedial
    action incurred by the United States Government, any state or local
    governmental unit or any other person, or damages from injury to or
    destruction or loss of natural resources, including the reasonable costs of
    assessing such injury, destruction or loss, incurred pursuant to Section 107
    of CERCLA, or any successor section or act or provision of any similar state
    or local law, (B) liability for costs and expenses of abatement, correction
    or clean-up, fines, damages, response costs or penalties which arise from
    the provisions of any of the other Environmental Laws and (C) liability for
    personal injury or property damage arising under any statutory or common-law
    tort theory, including damages assessed for the maintenance of a public or
    private nuisance or for carrying on of a dangerous activity.

    In case any action or proceeding is brought against any Indemnitee by reason
    of any such claim, (i) Lessee may, except in the event of a conflict of
    interest or a dispute between Lessee and any such Indemnitee or during the
    continuance of an Event of Default, retain its own counsel and defend such
    action (it being understood that Lessor may employ counsel of its choice to
    monitor the defense of any such action, the cost of which shall be paid by
    Lessee) and (ii) such Indemnitee shall notify Lessee to resist or defend
    such action or proceeding by retaining counsel reasonably satisfactory to
    such Indemnitee, and such Indemnitee will cooperate and assist in the
    defense of such action or proceeding if reasonably requested so to do by
    Lessee. In the event of a conflict of interest or dispute or during the
    continuance of an Event of Default, Lessor shall have the right to select
    counsel, and the cost of such counsel shall by paid by Lessee.

    The obligations of Lessee under this Section shall survive any termination,
    expiration or rejection in bankruptcy of this Lease.

 5. Permitted Contests.

    Lessee, at its expense, may contest, by appropriate legal proceedings
    conducted in good faith and with due diligence, any Legal Requirement with
    which Lessee is required to comply pursuant to Section 5.2(c), or the amount
    or validity or application, in whole or in part, of any tax, assessment or
    charge which Lessee is obligated to pay or any lien, encumbrance or charge
    not permitted by Sections 2.1, 2.2, 5.2(a), 5.3 and 6.2, provided that (i)
    the commencement of such proceedings shall suspend the enforcement or
    collection thereof against or from Lessor and against or from the Premises,
    (ii) neither the Premises nor any rent therefrom nor any part thereof or
    interest therein would be in any danger of being sold, forfeited, attached
    or lost, (iii) Lessee shall have furnished such security, if any, as may be
    required in the proceedings and as may be required by Lessor, and (iv) if
    such contest be finally resolved against Lessee, Lessee shall promptly pay
    the amount required to be paid, together with all interest and penalties
    accrued thereon. Lessor, at Lessee's expense, shall execute and deliver to
    Lessee such authorizations and other documents as reasonably may be required
    in any such contest. Lessee shall indemnify and save Lessor harmless against
    any cost or expense of any kind that may be imposed upon Lessor in
    connection with any such contest and any loss resulting therefrom. Lessee
    shall not be in default hereunder in respect to the compliance with any
    Legal Requirement with which Lessee is obligated to comply pursuant to
    Section 5.2(c) or in respect to the payment of any tax, assessment or charge
    which Lessee is obligated to pay or any lien, encumbrance or charge not
    permitted by Section 2.1, 2.2, 5.2(a), 5.3 and 6.2 which Lessee is
    contesting in good faith and in accordance with the provisions of this
    Section 5.5.

 6. Environmental Compliance.
     a. For purposes of this Lease:
         i.  the term "Environmental Laws" shall mean and include the Resource
             Conservation and Recovery Act, as amended by the Hazardous and
             Solid Waste Amendments of 1984, the Comprehensive Environmental
             Response, Compensation and Liability Act, the Hazardous Materials
             Transportation Act, the Toxic Substances Control Act, the Federal
             Insecticide, Fungicide and Rodenticide Act and all applicable state
             and local environmental laws, ordinances, rules, requirements,
             regulations and publications, as any of the foregoing may have been
             or may be from time to time amended, supplemented or supplanted and
             any and all other federal, state or local laws, ordinances, rules,
             requirements, regulations and publications, now or hereafter
             existing, relating to the preservation or regulation of the public
             health, welfare or environment or the regulation or control of
             toxic or hazardous substances or materials; and
         ii. the term "Regulated Substance" shall mean and include any, each and
             all substances or materials now or hereafter regulated pursuant to
             any Environmental Laws, including, but not limited to, any such
             substance or material now or hereafter defined as or deemed to be a
             "regulated substance," "pesticide," "hazardous substance" or
             "hazardous waste" or included in any similar or like classification
             or categorization thereunder.
    
     b. Lessee shall:
         i.   not cause or permit any Regulated Substance to be placed, held,
              located, released, transported or disposed of on, under, at or
              from the Premises in violation of Environmental Laws;
         ii.  contain at or remove from the Premises, or perform any other
              necessary remedial action regarding, any Regulated Substance in
              any way affecting the Premises if, as and when such containment,
              removal or other remedial action is required under any
              Environmental Laws and, whether or not so required, shall perform
              any containment, removal or remediation of any kind involving any
              Regulated Substance which materially and adversely affects the
              Premises in compliance with all Environmental Laws and, upon
              reasonable request of Lessor after consultation with Lessee (which
              request may be given only if Lessor reasonably believes that an
              environmental concern exists which may have a material adverse
              effect on the Premises), shall arrange for periodic Phase I
              environmental audits (as such term is defined now or hereafter by
              the environmental remediation industry) which audits may be
              requested at intervals of no less than forty-eight (48) months
              unless a release of a Regulated Substance has occurred (and then
              only as to the affected area), or such other or further testing or
              actions as may be required by Environmental Laws or as may be
              mutually agreed to by Lessor and Lessee, to be conducted at the
              Premises by qualified companies retained by Lessee specializing in
              environmental matters and reasonably satisfactory to Lessor in
              order to ascertain compliance with all Environmental Laws and the
              requirements of this Lease, all of the foregoing to be at Lessee's
              sole cost and expense. Further, Lessee shall, upon the reasonable
              request of Lessor, provide Lessor with a bond or letter of credit,
              in form and substance satisfactory to Lessor, in an amount
              sufficient to cover the aggregate of the foregoing costs;
         iii. provide Lessor with written notice (and a copy as may be
              applicable) of any of the following within ten (10) days of
              receipt thereof. (A) Lessee's obtaining knowledge or notice of any
              kind of the material presence, or any actual or threatened
              release, of any Regulated Substance in any way adversely affecting
              the Premises; (B) Lessee's receipt or submission, or Lessee's
              obtaining knowledge or notice of any kind, of any report,
              citation, notice or other written communication from or to any
              federal, state or local governmental or quasi-governmental
              authority regarding any Regulated Substance in any way adversely
              affecting the Premises; or (C) Lessee's obtaining knowledge or
              notice of any kind of the incurrence of any cost or expense by any
              federal, state or local governmental or quasi-governmental
              authority or any private party in connection with the assessment,
              monitoring, containment, removal or remediation of any kind of any
              Regulated Substance in any way adversely affecting the Premises,
              or of the filing or recording of any lien on the Premises or any
              portion thereof in connection with any such action or Regulated
              Substance in any way adversely affecting the Premises; and
         iv.  in addition to the requirements of Section 5.4 hereof, defend all
              actions against the Indemnified Parties and pay, protect,
              indemnify and save harmless the Indemnified Parties from and
              against any and all liabilities, losses, damages, costs, expenses
              (including, without limitation, reasonable attorneys' fees and
              expenses), causes of action, suits, claims, demands or judgments
              of any nature relating to any Environmental Laws or other
              environmental matters concerning the Premises. Except as provided
              in Section 14.1(b), the indemnity contained in this Section 5.6
              shall survive the expiration or earlier termination of this Lease.
         v.   If a violation of Environmental Laws occurs or is found to exist
              and, in Lessor's reasonable judgment, the cost of remediation of,
              or other response action with respect to, the same is likely to
              exceed $500,000, Lessor shall give Lessee thirty (30) days written
              notice of the existence of such violation of Environmental Laws
              together with all back up material relating thereto and if Lessee
              shall not within such thirty (30) day period provide bona fide
              evidence that the violation of Environmental Laws does not exist
              or that it has been remediated, Lessee shall upon Lessor's
              reasonable request within thirty (30) days after the expiration of
              the original thirty (30) day period, provide to Lessor adequate
              financial assurances that Lessee will effect such remediation in
              accordance with applicable Environmental Laws. Such financial
              assurances shall be a bond or letter of credit reasonably
              satisfactory to Lessor in form and substance and in an amount not
              less than, nor more than 125% of, the reasonable estimate of the
              anticipated cost of such remedial action based upon a Site
              Assessment performed pursuant to Section 5.6(b)(vi).
         vi.  upon prior written notice from Lessor, Lessee shall permit such
              persons as Lessor may designate ("Site Reviewers") to visit the
              Premises and perform, as agents of Lessee, environmental site
              investigations and assessments ("Site Assessments") on the
              Premises (i) for the purpose of determining whether there exists
              on the Premises any violation of Environmental Laws or any
              condition which could result in any violation of Environmental
              Laws, (ii) in connection with any sale, financing or refinancing
              of the Premises, (iii) within the six month period prior to the
              expiration of the Lease Term, (iv) if required by a lender or the
              terms of any credit facility to which Lessor is bound, (v) if an
              Event of Default exists, (vi) at any other time that, in the
              opinion of Lessor or Lender, a reasonable basis exists to believe
              that a violation of Environmental Laws exists, or (vii) as
              required by Environmental Law. Such Site Assessments may include
              both above and below the ground testing for Environmental
              Violations and such other tests as may be necessary, in the
              opinion of the Site Reviewers, to conduct the Site Assessments.
              Lessee shall supply to the Site Reviewers such historical and
              operational information regarding the Premises as may be
              reasonably requested by the Site Reviewers to facilitate the Site
              Assessments, and shall make available for meetings with the Site
              Reviewers appropriate personnel having knowledge of such matters.
              The cost of performing and reporting Site Assessments shall be
              paid by Lessee; provided, Lessee shall not be required to pay for
              more than one (1) such Site Assessment in any twenty-four (24)
              month period, unless such Site Assessment shall occur by reason of
              an Event of Default.
    
     c. The provisions of this Section 5.6(b)(v) shall not apply to the
        environmental conditions on the portion of the Premises located in South
        Windsor, Connecticut as disclosed in a certain Phase I report prepared
        by TRC under date of June, 2001 unless Lessee shall fail to comply with
        existing orders issued by the Connecticut Department of Environmental
        Protection. Lessee shall provide Lessor with periodic (i.e.:  not less
        than during the first month of each calendar quarter) updates of the
        status until the outstanding orders are closed.

 

 1. Procedure Upon Purchase.
     a. If Lessee shall purchase the Premises pursuant to Section 6.2 of this
        Lease (or any other Section of this Lease to which this Section 6.1
        applies), Lessor shall convey or cause to be conveyed title thereto by
        special warranty deed, free of any mortgage imposed by Lessor and
        subject only to this Lease, the lien of any taxes, exceptions subject to
        which the Premises were conveyed to Lessor (including the Permitted
        Exceptions), exceptions created or consented to or existing by reason of
        any action or inaction by Lessee and all Legal Requirements and any
        violations thereof, parties in possession, and any state of facts an
        accurate survey would disclose.
     b. Upon the date fixed for any purchase of the Premises pursuant to this
        Lease, Lessee shall pay to Lessor the purchase price therefor specified
        herein in immediately available funds, together with all Basic Rent,
        additional rent and other sums then due and payable hereunder to and
        including such date of purchase, and there shall be delivered to Lessee
        a deed or other conveyance of the interests in the Premises then being
        sold to Lessee and any other instruments reasonably necessary to
        evidence the conveyance of title thereto described in Section 6.1 (a)
        and to assign any other property then required to be assigned by Lessor
        pursuant hereto.
     c. There shall be no adjustments at the closing of a purchase pursuant to
        this Section 6.1. Lessee shall pay all charges incident to such
        conveyance and assignment, including, without limitation, reasonable
        counsel fees, escrow fees, recording fees, title insurance premiums and
        all applicable transfer taxes (not including any income, capital gain or
        franchise taxes of Lessor) which may be imposed by reason of such
        conveyance and assignment and the delivery of said deed or conveyance
        and other instruments. Upon the completion of any purchase of the entire
        Premises (but not of any lesser interest than the entire Premises) but
        not prior thereto (whether or not any delay or failure in the completion
        of such purchase shall be the fault of Lessor), this Lease shall
        terminate, except with respect to obligations and liabilities of Lessee
        hereunder, actual or contingent, which have arisen on or prior to such
        completion of purchase.

 2. Condemnation and Casualty.
        General Provisions.
        Except as provided in Section
        
        
        6.2(b), Lessee hereby irrevocably assigns to Lessor any award,
        compensation or insurance payment to which Lessee may become entitled by
        reason of Lessee's interest in the Premises
        
        
        (i) if the use, occupancy or title of the Premises or any part thereof
        is taken, requisitioned or sold in, by or on account of any actual or
        threatened eminent domain proceeding or other action by any person
        having the power of eminent domain ("Condemnation") or
        
        
        (ii) if the Premises or any part thereof is damaged or destroyed by
        fire, flood or other casualty ("Casualty"). All awards, compensations
        and insurance payments on account of any Condemnation or Casualty are
        herein collectively called "Compensation." Lessor may appear in any such
        proceeding or action to negotiate, prosecute and adjust any claim for
        any Compensation, and Lessor shall collect any such Compensation. Lessor
        may not unilaterally negotiate, prosecute and adjust any claim for any
        Compensation. Lessor must consult with and obtain Lessee's consent
        thereto. If the parties are unable to so agree, then they shall appoint
        a professional adjuster who shall negotiate, prosecute and adjust a
        claim for Compensation. Lessee shall pay all of Lessor's reasonable
        costs and expenses in connection with each such proceeding, action,
        negotiation, prosecution and adjustment. Lessee shall be entitled to
        participate in any such proceeding, action, negotiation, prosecution,
        appeal or adjustment as contemplated herein. Notwithstanding anything to
        the contrary contained in this Article VI, if permissible under
        applicable law, any separate Compensation made to Lessee for its moving
        and relocation expenses, anticipated loss of business profits, loss of
        goodwill or fixtures and equipment paid for by Lessee and which are not
        part of the Premises (including, without limitation, the Severable
        Property) shall be paid directly to and shall be retained by Lessee (and
        shall not be deemed to be "Compensation"). All Compensation shall be
        applied pursuant to this Section 6.2, and all such Compensation (less
        the expense of collecting such Compensation) is herein called the "Net
        Proceeds."
     a. Substantial Condemnation. If a Condemnation shall affect all or a
        substantial portion of the Premises (or a particular piece of the
        Premises) and shall render the Premises (or a particular piece of the
        Premises), in Lessee's good faith judgment, unsuitable for restoration
        for continued use and occupancy in Lessee's business, then Lessee may,
        not later than sixty (60) days after a determination has been made as to
        when possession of the Premises (or such portion thereof) must be
        delivered with respect to such Condemnation, deliver to Lessor
        (i) notice of its intention ("Notice of Intention") to terminate this
        Lease on the next rental payment date which occurs not less than ninety
        (90) days after the delivery of such notice (the "Condemnation
        Termination Date"), (ii) a certificate of an authorized officer of
        Lessee describing the event giving rise to such termination and stating
        that Lessee has determined that such Condemnation has rendered the
        Premises (or a particular piece of the Premises) unsuitable for
        restoration for continued use and occupancy in Lessee's business,
        (iii) documentation to the effect that termination of this Lease will
        not be in violation of any agreement in effect as of the Condemnation
        Termination Date with which Lessee is obligated to comply pursuant to
        this Lease, and (iv) if the Condemnation Termination Date occurs at any
        time during the Lease Term, an irrevocable offer by Lessee to Lessor to
        purchase on the Condemnation Termination Date any remaining portion of
        the Premises (or a particular piece of the Premises) and the Net
        Proceeds, if any, payable in connection with such Condemnation (or the
        right to receive the same when made, if payment thereof has not yet been
        made), at a price equal to the then fair market value of the Premises
        (or a particular piece of the Premises) or the original Acquisition Cost
        applicable to such portion of the Premises as identified in Schedule E,
        whichever is greater. If Lessor shall reject such offer by notice given
        to Lessee not later than fifteen (15) days prior to the Condemnation
        Termination Date, this Lease shall terminate on the Condemnation
        Termination Date (except with respect to obligations and liabilities of
        Lessee hereunder, actual or contingent, which have arisen on or prior to
        the Condemnation Termination Date or which are expressly stated to
        survive the termination or expiration of this Lease) upon payment by
        Lessee of all Basic Rent, additional rent and other sums due and payable
        hereunder to and including the Condemnation Termination Date, and the
        Net Proceeds shall belong to Lessor. Unless Lessor shall have rejected
        such offer in accordance with this Section, Lessor shall be conclusively
        considered to have accepted such offer, and, on the Condemnation
        Termination Date, there shall be conveyed to Lessee or its designee the
        remaining portion of the affected portions of the Premises, if any, and
        there shall be assigned to Lessee or its designee all its interest in
        the Net Proceeds, pursuant to and upon compliance with Section 6.1.
     b. Substantial Casualty Affecting 151 Batson Drive, Manchester, Connecticut
        During Extended Term. If an insured Casualty shall, in Lessee's
        good-faith judgment, affect that portion of the Premises known as
        151 Batson Drive, Manchester, Connecticut (Schedule A, Third Piece)
        during an Extended Term, if any, and shall render that portion of the
        Premises unsuitable for restoration for continued use and occupancy in
        Lessee's business, then Lessee may, not later than ninety (90) days
        after such Casualty, deliver to Lessor (i) notice of its intention to
        terminate this Lease as to such portion of the Premises on the next
        rental payment date which occurs not less than sixty (60) days after the
        delivery of such notice (the "Casualty Termination Date"), (ii) a
        certificate of an authorized officer of Lessee describing the event
        giving rise to such termination and stating that Lessee has determined
        that such Casualty has rendered such portion of the Premises unsuitable
        for restoration for continued use and occupancy in Lessee's business,
        and (iii) documentation to the effect that termination of this Lease
        will not be in violation of any agreement then in effect with which
        Lessee is obligated to comply pursuant to this Lease. Upon payment by
        Lessee of all Basic Rent, additional rent and other sums then due and
        payable hereunder to and including the Casualty Termination Date, this
        Lease shall terminate as to such portion of the Premises only on the
        Casualty Termination Date except with respect to obligations and
        liabilities of Lessee hereunder, actual or contingent, which have arisen
        on or prior to the Casualty Termination Date, and the Net Proceeds shall
        belong to Lessor. In such event, Rent shall be adjusted in accordance
        with the percentages contained in Schedule D.
     c. Less Than Substantial Condemnation or Any Casualty During the Interim
        Term, the Primary Term or the Extended Term. If, after a Condemnation or
        Casualty, Lessee does not give or does not have the right to give Notice
        of Intention to terminate this Lease as provided in Subsection 6.2(b) or
        (c), then this Lease shall continue in full force and effect and Lessee
        shall, at its expense, rebuild, replace or repair the Premises in
        conformity with the requirements of Subsections 2.1, 2.2 and 5.3 so as
        to restore the Premises (in the case of Condemnation, as nearly as
        practicable) to the condition, and character thereof immediately prior
        to such Casualty or Condemnation.
    
        If the Net Proceeds are less than $500,000, Lessor shall permit the Net
        Proceeds to be used by Lessee to repair or restore the Premises. Lessor
        (or a lender if required by any mortgage) shall hold Net Proceeds in
        excess of $500,000 in a fund (the "Restoration Fund") and disburse
        amounts from the Restoration Fund only in accordance with the following
        conditions:
    
         i.   prior to commencement of restoration, (A) the architects,
              contracts, contractors, plans and specifications for the
              restoration shall have been approved by Lessor, (B) Lessor shall
              be provided with mechanics' lien insurance (if available) and
              acceptable performance and payment bonds which insure satisfactory
              completion of and payment for the restoration, are in an amount
              and form and have a surety acceptable to Lessor, and name Lessor
              and Lessor's Lender as additional dual obligees, and (C) if
              allowed by law, appropriate waivers of mechanics' and
              materialmen's liens shall have been provided to Lessor;
         ii.  at the time of any disbursement, no Event of Default shall exist
              and no mechanics' or materialmen's liens shall have been filed
              against any of the Premises and remain undischarged or shall not
              have been partially released or subordinated to the extent of any
              progress payments made;
         iii. disbursements shall be made from time to time in an amount not
              exceeding the cost of the work completed since the last
              disbursement, upon receipt of (A) satisfactory evidence, including
              architects' certificates, of the stage of completion, the
              estimated total cost of completion and performance of the work to
              date in a good and workmanlike manner in accordance with the
              contracts, plans and specifications, (B) waivers of liens, (C)
              contractors' and subcontractors' sworn statements as to completed
              work and the cost thereof for which payment is requested, (D) a
              satisfactory bringdown of title insurance and (E) other evidence
              of cost and payment so that Lessor can verify that the amounts
              disbursed from time to time are represented by work that is
              completed, in place and free and clear of mechanics' and
              materialmen's lien claims;
         iv.  each request for disbursement shall be accompanied by a
              certificate of Lessee, signed by the president or a vice president
              of Lessee, describing the work for which payment is requested,
              stating the cost incurred in connection therewith, stating that
              Lessee has not previously received payment for such work and, upon
              completion of the work, also stating that the work has been fully
              completed and complies with the applicable requirements of this
              Lease;
         v.   Lessor may retain ten percent (10%) of the Restoration Fund until
              90% of the restoration is fully completed;
         vi.  if the Restoration Fund is held by Lessor, the Restoration Fund
              shall be held in trust and shall not be commingled with Lessor's
              other funds and shall bear interest at a rate agreed to by Lessor
              and Lessee; and
         vii. such other reasonable conditions as Lessor or Lessor's Lender may
              impose.
    
     d. Prior to commencement of restoration and at any time during restoration,
        if the estimated cost of completing the restoration work free and clear
        of all liens, as determined by Lessor, exceeds the amount of the Net
        Proceeds available for such restoration, the amount of such excess
        shall, upon demand by Lessor, be paid by Lessee to Lessor to be added to
        the Restoration Fund. Any sum so added by Lessee which remains in the
        Restoration Fund upon completion of restoration shall be refunded to
        Lessee. For purposes of determining the source of funds with respect to
        the disposition of funds remaining after the completion of restoration,
        the Net Proceeds shall be deemed to be disbursed prior to any amount
        added by Lessee.
     e. If any sum remains in the Restoration Fund after completion of the
        restoration and the repayment of any sums added by Lessee to the
        Restoration Fund, such sum shall be retained by Lessor.
     f. Intentionally deleted.
     g. From and after the event of loss, and during or prior to any period of
        repair or rebuilding pursuant to this Section, this Lease will remain in
        full force and effect, and Base Rent shall continue to be payable in
        accordance with Section 1.5, without abatement or reduction.

 3. Insurance.
     a. Lessee will maintain insurance on the Premises of the following
        character:
         i.   Insurance against all risks of direct physical loss, including
              loss by fire, lightning and other risks which at the time are
              included under "extended coverage" endorsements, in amounts
              sufficient to prevent Lessor and Lessee from becoming a coinsurer
              of any loss but in any event in amounts not less than 100% of the
              estimated replacement cost of the Improvements, exclusive of
              foundations and excavations, with deductibles not to exceed
              $50,000;
         ii.  General public liability insurance and/or umbrella liability
              insurance against claims for bodily injury, death or property
              damage occurring on, in or about the Premises in the minimum
              amounts of $15,000,000 combined single limit or in such greater
              amounts as are then customary for property similar in use to the
              Premises;
         iii. Rent loss insurance in an amount sufficient to cover loss of rents
              from the Premises pursuant to this Lease for a period of at least
              one year;
         iv.  Worker's compensation insurance (including employers' liability
              insurance, if requested by Lessor) to the extent required by the
              law of the state in which the Premises are located and to the
              extent necessary to protect Lessor and the Premises against
              Lessee's workers' compensation claims (to the extent permitted by
              applicable law, Lessee may self-insure with respect to worker's
              compensation insurance);
         v.   Boiler and machinery insurance in respect of any boilers and
              similar apparatus located on the Premises in the minimum amount of
              $500,000 or in such greater amounts as to adequately insure the
              Premises;
         vi.  During any period of construction on the Premises, builder's risk
              insurance on a completed value, nonreporting basis for the total
              cost of such alterations or improvements, and workers'
              compensation insurance as required by applicable law. This
              coverage may be provided by Lessee's all risk property insurance
              pursuant to Section 6.3(i) herein; and
         vii. Such other insurance in such amounts and against such risks, as is
              commonly obtained in the case of property similar in use to the
              Premises and located in the states in which the Premises are
              located by prudent owners of such property, including, but not
              limited to, flood insurance (if the Premises is in a flood plain)
              and earthquake insurance.
    
        Such insurance shall be written by companies authorized to do business
        in the state where the Premises are located and carrying a claims paying
        ability rating of at least "A:X" by Best's rating service, and with the
        exception of workers' compensation insurance, shall name Lessor as an
        additional insured as its interest may appear. If the Premises or any
        part thereof shall be damaged or destroyed by casualty, and if the
        estimated cost of rebuilding, replacing or repairing the same shall
        exceed $50,000, Lessee promptly shall notify Lessor thereof.
    
     b. Every such policy (other than any workers' compensation policy and
        general liability policy) shall bear a mortgagee endorsement in favor of
        the Lessor's Lender or beneficiary (whether one or more, the
        "Mortgagee") under each mortgage, deed of trust or similar security
        instrument creating a lien on the interest of Lessor in the Premises
        (whether one or more, the "Mortgage"), and any loss under any such
        policy shall be payable to the Mortgagee which has a first lien on such
        interest (if there is more than one first Mortgagee, then to the trustee
        for such Mortgagees) to be held and applied by Mortgagee toward
        restoration pursuant to Section 6.2. Every policy referred to in
        Subsection 6.3(a) shall provide that it will not be cancelled or amended
        except after thirty (30) days' written notice to Lessor and the
        Mortgagee and that it shall not be invalidated by any act or negligence
        of Lessor, Lessee or any person or entity having an interest in the
        Premises, nor by occupancy or use of the Premises for purposes more
        hazardous than permitted by such policy, nor by any foreclosure or other
        proceedings relating to the Premises, nor by change in title to or
        ownership of the Premises.
     c. Lessee shall deliver to Lessor and Mortgagee (i) upon request copies of
        the applicable insurance policies and (ii) original or duplicate
        certificates of insurance, satisfactory to Lessor and Mortgagee
        evidencing the existence of all insurance which is required to be
        maintained by Lessee hereunder and payment of all premiums therefor,
        such delivery to be made (i) upon the execution and delivery hereof and
        (ii) at least thirty (30) days prior to the expiration of any such
        insurance. Lessee shall not obtain or carry separate insurance
        concurrent in form or contributing in the event of loss with that
        required by this Section 6.3 unless Lessor is named an additional
        insured therein and unless there is a mortgagee endorsement in favor of
        Mortgagee with loss payable as provided herein. Lessee shall immediately
        notify Lessor whenever any such separate insurance is obtained and shall
        deliver to Lessor and Mortgagee the policies or certificates evidencing
        the same. Any insurance required hereunder may be provided under blanket
        policies, provided that the Premises are specified therein.
     d. The requirements of this Section 6.3 shall not be construed to negate or
        modify Lessee's obligations under Section 5.4.

 

 1. Conditional Limitations; Default Provisions.
     a. Any of the following occurrences or acts shall constitute an Event of
        Default under this Lease:
         i.    If Lessee shall (1) fail to pay any Basic Rent, additional rent
               or other sum within three (3) business days of when required to
               be paid by Lessee hereunder or (2) fail to observe or perform any
               other provision hereof and such nonmonetary failure shall
               continue for thirty (30) days after written notice to Lessee of
               such failure (provided that, in the case of any such failure
               which cannot be cured by the payment of money and cannot with
               diligence be cured within such thirty (30) day period, if Lessee
               shall commence promptly to cure the same and thereafter prosecute
               the curing thereof with diligence, the time within which such
               failure may be cured shall be extended for such period not to
               exceed one hundred eighty (180) days, unless a longer period is
               agreed to by Lessor;
         ii.   If any representation or warranty of Lessee set forth in any
               certificate provided by Lessee pursuant to this Lease, shall
               prove to be incorrect in any material adverse respect as of the
               time when the same shall have been made in a way adverse to
               Lessor and Lessor shall suffer a loss or detriment as a result
               thereof, including, without limitation, the taking of any action
               (including, without limitation, the demise of the Premises to
               Lessor herein) in reliance upon such representation or warranty
               and, in each case, the facts shall not be conformed to the
               representation and warranty as soon as practicable in the
               circumstances (but in no event to exceed thirty (30) days) after
               written notice to Lessee from Lessor of such inaccuracy and
               Lessor restored to the position it would have enjoyed had such
               representation or warranty been accurate at the time it was made;
         iii.  If Lessee shall file a petition in bankruptcy or for
               reorganization or for an arrangement pursuant to any federal or
               state law or shall be adjudicated a bankrupt or become insolvent
               or shall make an assignment for the benefit of creditors, or if a
               petition proposing the adjudication of Lessee as a bankrupt or
               its reorganization pursuant to any federal or state bankruptcy
               law or any similar federal or state law shall be filed in any
               court and Lessee shall consent to or acquiesce in the filing
               thereof or such petition shall not be discharged or denied within
               ninety (90) days after the filing thereof;
         iv.   If a receiver, trustee or conservator of Lessee, or of all or
               substantially all of the assets of Lessee, or of the Premises or
               Lessee's estate therein shall be appointed in any proceeding
               brought by Lessee, or if any such receiver, trustee or
               conservator shall be appointed in any proceeding brought against
               Lessee and shall not be discharged within ninety (90) days after
               such appointment, or if Lessee shall consent to or acquiesce in
               such appointment;
         v.    If the Premises shall have been either (x) abandoned or
               (y) vacated for a period in excess of thirty (30) consecutive
               days (not including periods of repair or restoration following a
               casualty or condemnation or retenanting periods in connection
               with an existing sublease or assignment agreement);
         vi.   A default by Lessee beyond any applicable cure period in the
               payment of rent under, or in the performance of any other
               material provision of, any other lease or leases that have, in
               the aggregate, annual rental obligations of $500,000 or more if
               the lessor under any such lease or leases commences to exercise
               its remedies thereunder;
         vii.  A final, non-appealable judgment or judgments for the payment of
               money in excess of $5,000,000.00 in the aggregate shall be
               rendered against Lessee, which sum is not covered by insurance,
               and the same shall remain undischarged for a period of sixty (60)
               consecutive days (unless payment is not then required by the
               judgment or the order issued in connection with the judgment);
         viii. Lessee shall be liquidated or dissolved or shall begin
               proceedings towards its liquidation or dissolution, except as
               allowed herein;
         ix.   Lessee shall sell or transfer or enter into an agreement to sell
               or transfer all or substantially all of its assets, except as
               allowed herein;
         x.    Lessee shall fail to renew or replenish the Hold Back Amount in
               accordance with the requirements of Section 13.1;
         xi.   A default beyond any applicable cure period or at maturity by
               Lessee in any payment of principal or interest on Lessee's
               obligations under its senior secured credit facility or in the
               performance of any other provision contained in any instrument
               under which any such obligation is created or secured (including
               the breach of any covenant thereunder), (x) if such payment is a
               payment at maturity or a final payment, or (y) if such default
               causes such obligation to become due prior to its stated
               maturity.
    
     b. If an Event of Default shall have happened, be continuing and any grace
        period hereunder shall have expired, Lessor shall have the right to give
        Lessee notice of Lessor's termination of the Lease Term. Upon the giving
        of such notice, the Lease Term and the estate hereby granted shall
        expire and terminate on such date as fully and completely and with the
        same effect as if such date were the date herein fixed for the
        expiration of the Lease Term, and all rights of Lessee hereunder shall
        expire and terminate, but Lessee shall remain liable as hereinafter
        provided.
     c. If an Event of Default shall have happened and be continuing, Lessor
        shall have the immediate right, whether or not the Lease Term shall have
        been terminated pursuant to Subsection 7.1(b), to reenter and repossess
        the Premises and the right to remove all persons and property (subject
        to Section 3.2) therefrom by summary proceedings, ejectment or any other
        legal action or in any lawful manner Lessor determines to be necessary
        or desirable. Lessor shall be under no liability by reason of any such
        reentry, repossession or removal. No such reentry, repossession or
        removal shall be construed as an election by Lessor to terminate the
        Lease Term unless a notice of such termination is given to Lessee
        pursuant to Subsection 7.1(b) or unless such termination is decreed by a
        court.
     d. At any time or from time to time after a reentry, repossession or
        removal pursuant to Subsection 7.1(c), whether or not the Lease Term
        shall have been terminated pursuant to Subsection 7.1(b), Lessor may
        (but shall be under no obligation to) relet the Premises for the account
        of Lessee, in the name of Lessee or Lessor or otherwise, without notice
        to Lessee, for such term or terms and on such conditions and for such
        uses as Lessor, in its absolute discretion, may determine. Lessor may
        collect any rents payable by reason of such reletting. Lessor shall not
        be liable for any failure to relet the Premises or for any failure to
        collect any rent due upon any such reletting.
     e. No expiration or termination of the Lease Term pursuant to Subsection
        7.1(b), by operation of law or otherwise, and no reentry, repossession
        or removal pursuant to Subsection 7.1(c) or otherwise, and no reletting
        of the Premises pursuant to Subsection 7.1(d) or otherwise, shall
        relieve Lessee of its liabilities and obligations hereunder, all of
        which shall survive such expiration, termination, reentry, repossession,
        removal or reletting.
     f. If an Event of Default shall have happened, be continuing and any grace
        period hereunder shall have expired, Lessor shall have the following
        options regarding monetary payments:
         i.   In the event of any expiration or termination of the Lease Term or
              reentry or repossession of the Premises or removal of persons or
              property therefrom by reason of the occurrence of an Event of
              Default, Lessee shall pay to Lessor all Basic Rent, additional
              rent and other sums required to be paid by Lessee, in each case to
              and including the date of such expiration, termination, reentry,
              repossession or removal, and, thereafter, Lessee shall, until the
              end of what would have been the Lease Term in the absence of such
              expiration, termination, reentry, repossession or removal and
              whether or not the Premises shall have been relet, be liable to
              Lessor for, and shall pay to Lessor, as liquidated and agreed
              current damages: (i) all Basic Rent, all additional rent and other
              sums which would be payable under this Lease by Lessee in the
              absence of any such expiration, termination, reentry, repossession
              or removal, together with all expenses of Lessor in connection
              with such reletting (including, without limitation, all
              repossession costs, brokerage commissions, reasonable attorneys'
              fees and expenses (including, without limitation, fees and
              expenses of appellate proceedings), employee's expenses,
              alteration costs and expenses of necessary preparation for such
              reletting), less (ii) the net proceeds, if any, of any reletting
              effected for the account of Lessee pursuant to Subsection 7.1(d).
              Lessee shall pay such liquidated and agreed current damages on the
              dates on which rent would be payable under this Lease in the
              absence of such expiration, termination, reentry, repossession or
              removal, and Lessor shall be entitled to recover the same from
              Lessee on each such date.
         ii.  At any time after any such expiration or termination of the Lease
              Term or reentry or repossession of the Premises or removal of
              persons or property therefrom by reason of the occurrence of an
              Event of Default, whether or not Lessor shall have collected any
              liquidated and agreed current damages pursuant to Subsection
              7.1(f)(i), Lessor shall be entitled to recover from Lessee, and
              Lessee shall pay to Lessor on demand, as and for liquidated and
              agreed final damages for Lessee's default and in lieu of all
              liquidated and agreed current damages beyond the date of such
              demand (it being agreed that it would be impracticable or
              extremely difficult to fix the actual damages), an amount equal to
              the excess, if any, of (a) the aggregate of all Basic Rent,
              additional rent and other sums which would be payable under this
              Lease, in each case from the date of such demand (or, if it be
              earlier, to date to which Lessee shall have satisfied in full its
              obligations under Subsection 7.1(f)(i) to pay liquidated and
              agreed current damages) for what would be the then unexpired Lease
              Term in the absence of such expiration, termination, reentry,
              repossession or removal, discounted at the rate of 5% per annum,
              over (b) the then fair rental value of the Premises, discounted at
              the rate of 5% per annum for the same period. If any law shall
              limit the amount of liquidated final damages to less than the
              amount above agreed upon, Lessor shall be entitled to the maximum
              amount allowable under such law.
         iii. In lieu of the provisions of Section 7.1(f)(i) and 7.1(f)(ii),
              Lessor may, upon notice to Lessee, require Lessee to make an
              irrevocable offer to terminate this Lease upon payment to Lessor
              of an amount (the "Default Termination Amount") specified in the
              next sentence. The "Default Termination Amount" shall be the
              greatest of (A) the sum of the fair market value of the Premises
              and the applicable prepayment premium which Lessor will be
              required to pay in prepaying any loan with proceeds of the Default
              Termination Amount, (B) the sum of the Acquisition Cost
              (identified in Schedule E) and the applicable prepayment premium
              which Lessor will be required to pay in prepaying any loan with
              proceeds of the Default Termination Amount or (C) an amount equal
              to the present value of the entire Basic Rent from the date of
              such purchase to the date on which the Lease Term would expire,
              assuming that the Lease Term has been extended for all extension
              periods, if any, provided for in this Lease. Upon such notice to
              Lessee, Lessee shall be deemed to have made such offer and shall,
              if requested by Lessor, within ten (10) days following such
              request deposit with Lessor as payment against the Default
              Termination Amount the amount described in (B) above and Lessor
              and Lessee shall promptly commence to determine Fair Market Value.
              Within thirty (30) days after the Fair Market Value Date, Lessor
              shall accept or reject such offer. If Lessor accepts such offer
              then, on the tenth (10th) business day after such acceptance,
              Lessee shall pay to Lessor the Default Termination Amount and, at
              the request of Lessee, Lessor will convey the Premises to Lessee
              or its designee in accordance with Section 6.1. Any rejection by
              Lessor of such offer shall have no effect on any other remedy
              Lessor may have under this Lease.
         iv.  In lieu of the provisions of Sections 7.1(f)(i), 7.1(f)(ii) and
              7.1(f)(iii), Lessor may, upon notice to Lessee, declare Rent (in
              the amount of Basic Rent then in effect) for the remainder of the
              then current Term to be immediately due and payable. Lessee shall
              immediately pay to Lessor all such Basic Rent discounted to its
              Present Value, all accrued Rent then due and unpaid, all other
              Monetary Obligations which are then due and unpaid and all
              Monetary Obligations which arise or become due by reason of such
              Event of Default (including any Costs of Lessor). Upon receipt by
              Lessor of all such accelerated Basic Rent and Monetary Obligations
              ,this Lease shall remain in full force and effect and Lessee shall
              have the right to possession of the Premises from the date of such
              receipt by Lessor to the end of the Term, and subject to all the
              provisions of this Lease, including the obligation to pay all
              increases in Basic Rent and all Monetary Obligations that
              subsequently become due, except that (A) no Basic Rent which has
              been prepaid hereunder shall be due thereafter during the said
              Lease Term, (B) Lessee shall have no option to extend or renew the
              Lease Term.

 2. Bankruptcy or Insolvency.
     a. If Lessee shall become a debtor in a case filed under Chapter 7 or
        Chapter 11 of the Bankruptcy Code and Lessee or Lessee's trustee shall
        fail to elect to assume this Lease within sixty (60) days after the
        filing of such petition or such additional time as provided by the court
        within such sixty (60) day period, this Lease shall be deemed to have
        been rejected. Immediately thereupon, Lessor shall be entitled to
        possession of the Premises without further obligation to Lessee or
        Lessee's trustee, and this Lease, upon the election of Lessor, shall
        terminate, but Lessor's right to be compensated for damages (including,
        without limitation, liquidated damages pursuant to any provision hereof)
        or the exercise of any other remedies in any such proceeding shall
        survive, whether or not this Lease shall be terminated.
     b. Neither the whole nor any portion of Lessee's interest in this Lease or
        its estate in the Premises shall pass to any trustee, receiver,
        conservator, assignee for the benefit of creditors or any other person
        or entity, by operation of law or otherwise under the laws of any state
        having jurisdiction of the person or property of Lessee, unless Lessor
        shall have consented to such transfer. No acceptance by Lessor of rent
        or any other payments from any such trustee, receiver, assignee, person
        or other entity shall be deemed to constitute such consent by Lessor nor
        shall it be deemed a waiver of Lessor's right to terminate this Lease
        for any transfer of Lessee's interest under this Lease without such
        consent.
     c. In the event of an assignment of Lessee's interests pursuant to this
        Section 7.2, the right of any assignee to extend the Lease Term for an
        Extended Term beyond the Primary Term or the then Extended Term of this
        Lease shall be extinguished.

 3. Additional Rights of Lessor.
     a. No right or remedy hereunder shall be exclusive of any other right or
        remedy, but shall be cumulative and in addition to any other right or
        remedy hereunder or now or hereafter existing. Failure to insist upon
        the strict performance of any provision hereof or to exercise any
        option, right, power or remedy contained herein shall not constitute a
        waiver or relinquishment thereof for the future. Receipt by Lessor of
        any Basic Rent, additional rent or other sums payable hereunder with
        knowledge of the breach of any provision hereof shall not constitute
        waiver of such breach, and no waiver by Lessor of any provision hereof
        shall be deemed to have been made unless made in writing. Lessor shall
        be entitled to injunctive relief in case of the violation, or attempted
        or threatened violation, of any of the provisions hereof, or to a decree
        compelling performance of any of the provisions hereof, or to any other
        remedy allowed to Lessor by law or equity.
     b. If an Event of Default on the part of Lessee shall have occurred
        hereunder and be continuing, then, without thereby waiving such default,
        Lessor may, but shall be under no obligation to, take all action,
        including, without limitation, entry upon the Premises, to perform the
        obligation of Lessee hereunder immediately and without notice in the
        case of any emergency as may be reasonably determined by Lessor and upon
        five business days' notice to Lessee in other cases. All reasonable
        expenses incurred by Lessor in connection therewith, including, without
        limitation, attorneys' fees and expenses (including, without limitation,
        those incurred in connection with any appellate proceedings), shall
        constitute additional rent under this Lease and shall be paid by Lessee
        to Lessor upon demand.
     c. If Lessee shall be in default in the performance of any of its
        obligations under this Lease beyond any applicable grace or cure period
        hereunder, Lessee shall pay to Lessor, on demand, all expenses incurred
        by Lessor as a result thereof, including, without limitation, reasonable
        attorneys' fees and expenses (including, without limitation, those
        incurred in connection with any appellate proceedings). If Lessor shall
        be made a party to any litigation commenced against Lessee and Lessee
        shall fail to provide Lessor with counsel approved by Lessor and pay the
        expenses thereof, Lessee shall pay all costs and reasonable attorneys'
        fees and expenses in connection with such litigation (including, without
        limitation, fees and expenses incurred in connection with any appellate
        proceedings).
     d. If Lessee shall fail to pay when due any Basic Rent, additional rent or
        other sum required to be paid by Lessee hereunder, Lessor shall be
        entitled to collect from Lessee as additional rent and Lessee shall pay
        to Lessor, in addition to such Basic Rent, additional rent or other sum,
        a late payment charge on the delinquency equal to the "Late Rate". The
        "Late Rate" shall be the lesser of (i) that per annum rate of interest
        which exceeds by two (2) percentage points, the base rate most recently
        announced by Citibank, N.A., New York, New York, as its Base Rate or
        (ii) the maximum rate permitted by applicable law. In addition to all
        other remedies Lessor has hereunder, if Lessee shall fail to pay any
        Basic Rent, additional rent or other sum, as and when required to be
        paid by Lessee hereunder prior to the expiration for the period of
        payment pursuant to Subsection 7.1(a)(i)(1), Lessor shall be entitled to
        collect from Lessee, and Lessee shall pay to Lessor, as additional rent,
        an amount equal to 1% of the amount shown in the notice as unpaid.

 

 1. Notices and Other Instruments.

    All notices, offers, consents and other instruments given pursuant to this
    Lease shall be in writing and shall be validly given when hand delivered or
    sent by a courier or express service guaranteeing overnight delivery
    addressed as follows:

    If to Lessor: c/o W.P. Carey & Co., LLC

    50 Rockefeller Plaza, 2nd Floor

    New York, NY 10020

    With a copy to: A copy of any notice given by Lessee to Lessor shall

    simultaneously be given by Lessee to:

    Reed Smith, LLP

    2500 One Liberty Place

    Philadelphia, PA 19103

    Attn: Chairman, Real Estate Department

    If to Lessee: Gerber Scientific, Inc.
    83 Gerber Road West
    South Windsor, CT 08074
    Attention: General Counsel
    Facsimile: (860) 648-8153

    With a copy to: Cummings & Lockwood
    CityPlace I
    185 Asylum Street, Floor 36
    Hartford, CT 06103
    Attention: Chair, Real Property Group
    Facsimile: (860) 724-3397

    Lessor and Lessee each may from time to time specify, by giving fifteen (15)
    days' notice to each other party, (i) any other address in the United States
    as its address for purposes of this Lease and (ii) any other person or
    entity in the United States that is to receive copies of notices, offers,
    consents and other instruments hereunder. Notices given in accordance with
    this Section 8.1 shall be given and received on the day delivered or
    refused.

 2. Estoppel Certificates; Financial Information; Access.
     a. Each party hereto agrees that at any time and from time to time during
        the Lease Term, it will promptly, but in no event later than ten (10)
        business days after request by the other party hereto, execute,
        acknowledge and deliver to such other party or to any prospective
        purchaser, assignee or mortgagee or third party designated by such other
        party, a certificate stating (a) that this Lease is unmodified and in
        force and effect (or if there have been modifications, that this Lease
        is in force and effect as modified, and identifying the modification
        agreements); (b) the date to which Rent has been paid; (c) whether or
        not there is any existing default by Lessee in the payment of Basic Rent
        or any other sum of money hereunder, and whether or not there is any
        other existing default by either party with respect to which a notice of
        default has been served, and, if there is any such default, specifying
        the nature and extent thereof, (d) whether or not, to the knowledge of
        the signer after due inquiry and investigation, there are any setoffs,
        defenses or counterclaims against enforcement of the obligations to be
        performed hereunder existing in favor of the party executing such
        certificate and (e) other items or information that may be reasonably
        requested. Any such certificate may be relied upon by any actual or
        prospective mortgagee or purchaser of the Premises. Lessor will, upon
        ten (10) days' written notice at the request of Lessee, execute,
        acknowledge and deliver to Lessee a certificate of Lessor, stating that
        this Lease is unmodified and in full force and effect (or, if there have
        been modifications, that this Lease is in full force and effect as
        modified, and setting forth such modifications) and the dates to which
        Basic Rent, additional rent and other sums payable hereunder have been
        paid, and either stating that to the knowledge of Lessor no default
        exists hereunder or specifying each such default of which Lessor has
        knowledge. Any such certificate may be relied upon by Lessee or any
        actual or prospective assignee or sublessee of the Premises.
     b. Any Lessee which is required to file the following information will
        deliver to Lessor within thirty (30) days (except as set forth below) of
        filing, sending or otherwise making public, upon request copies of all
        periodic reports filed by such Lessee with the Securities and Exchange
        Commission ("SEC") (including, without limitation, all 8-K, 10-K and
        10-Q reports pursuant to Section 13(a) of the Securities Act of 1934, as
        amended (the "1934 Act") and all proxy statements of such Lessee to its
        stockholders; provided, however, that, if such statements and reports
        are not required to be filed or do not include the following
        information, the appropriate Lessee will deliver to Lessor with respect
        to Lessee the following:
         i.  within seven days after filing with the SEC but in no event more
             than one hundred twenty (120) days after the end of each fiscal
             year of Lessee, (1) a balance sheet of Lessee and its consolidated
             subsidiaries as of the end of such year, (2) a statement of profits
             and losses of Lessee and its consolidated subsidiaries for such
             year and (3) a statement of cash flows of Lessee and its
             consolidated subsidiaries for such year, setting forth in each of
             (1), (2) and (3) above, in comparative form, the corresponding
             figures for the preceding fiscal year in reasonable detail and
             scope and certified by independent certified public accountants of
             recognized national standing selected by Lessee, and within
             forty-five (45) days after the end of each fiscal quarter of Lessee
             a balance sheet of Lessee and its consolidated subsidiaries as of
             the end of such quarter and statements of profits and losses of
             Lessee and its consolidated subsidiaries for such quarter, setting
             forth in each case, in comparative form, the corresponding figures
             for the similar quarter of the preceding year, in reasonable detail
             and scope, and certified by an officer of Lessee, all of the
             foregoing financial statements being prepared in accordance with
             generally accepted accounting principles, consistently applied,
             except as otherwise indicated in such statements; and
         ii. Upon request of Lessor, with reasonable promptness, such additional
             financial statements and information (including, without
             limitation, copies of public reports filed by Lessee or financial
             statements and information delivered by Lessee to its shareholders
             or lenders and, if Lessee is part of a consolidated group, its
             financial statement consolidating entries in reasonable detail)
             regarding the business affairs and financial condition of Lessee as
             Lessor may reasonably request.
    
     c. Lessor and its agents and designees may enter upon and examine the
        Premises at reasonable times during normal business hours and on
        reasonable advance written notice and show the Premises to prospective
        mortgagees and/or purchasers. Except in the event of emergency, Lessee
        may designate an employee to accompany Lessor, its agents and designees
        on such examinations. Lessee will provide, upon Lessor's request, all
        information regarding the Premises, including, but not limited to, a
        current rent roll, an operating statement reflecting all income from
        subleases and all operating expenses for the Premises. An appropriate
        officer of Lessee will certify all such information. In addition, upon
        the reasonable request of Lessor, Lessee will make available at Lessee's
        selection officers, managers or employees of Lessee to discuss with
        Lessor the business affairs of Lessee. Nothing contained in this
        Section 8.1 shall require the disclosure of confidential or proprietary
        information.

 

 1.  No Merger.

     There shall be no merger of this Lease or of the leasehold estate hereby
     created with the fee estate in the Premises by reason of the fact that the
     same person acquires or holds, directly or indirectly, this Lease or the
     leasehold estate hereby created or any interest herein or in such leasehold
     estate, as well as the fee estate in the Premises or any interest in such
     fee estate.

 2.  Surrender.

     Upon the expiration or termination of this Lease, Lessee shall surrender
     the Premises to Lessor in good repair and condition except for any damage
     resulting from Condemnation or Casualty or normal wear and tear not
     required to be repaired by Lessee. The provisions of this Section and
     Article III shall survive the expiration or other termination of this
     Lease.

 3.  Assumption.

     It shall be a condition precedent to the consolidation of Lessee with one
     or more persons and to the sale or other disposition of all or
     substantially all of the assets of Lessee to one or more persons that the
     surviving entity or transferee of assets, as the case may be, shall deliver
     to Lessor, and any assignee of any interest of Lessor, an acknowledged
     instrument assuming all obligations, covenants and responsibilities of
     Lessee hereunder.

 4.  Reparability; Binding Effect; Governing Law.

     Each provision hereof shall be separate and independent, and the breach of
     any provision by Lessor shall not discharge or relieve Lessee from any of
     its obligations hereunder. Each provision hereof shall be valid and shall
     be enforceable to the extent not prohibited by law. If any provision hereof
     or the application thereof to any person or circumstance shall to any
     extent be invalid or unenforceable, the remaining provisions hereof, or the
     application of such provision to persons or circumstances other than those
     as to which it is invalid or unenforceable, shall not be affected thereby.
     All provisions contained in this Lease shall be binding upon, inure to the
     benefit of and be enforceable by the successors and assigns of Lessor to
     the same extent as if each such successor and assign were named as a party
     hereto. All provisions contained in this Lease shall be binding upon the
     successors and assigns of Lessee and shall inure to the benefit of and be
     enforceable by the permitted successors and assigns of Lessee in each case
     to the same extent as if each successor and assign were named as a party
     hereto. This Lease shall be governed by and interpreted in accordance with
     the laws of the state in which the Premises are located.

 5.  Table of Contents and Headings; Internal References.

     The table of contents and the headings of the various sections and
     schedules of this Lease have been inserted for reference only and shall not
     to any extent have the effect of modifying the express terms and provisions
     of this Lease. Unless stated to the contrary, any references to any
     Section, subsection, Schedule and the like contained herein are to the
     respective Section, subsection, Schedule and the like of this Lease.

 6.  Counterparts.

     This Lease may be executed in two or more counterparts and shall be deemed
     to have become effective when and only when one or more of such
     counterparts shall have been executed by or on behalf of each of the
     parties hereto (although it shall not be necessary that any single
     counterpart be executed by or on behalf of each of the parties hereto, and
     all such counterparts shall be deemed to constitute but one and the same
     instrument) and shall have been delivered by each of the parties to the
     other.

 7.  Amendments and Modifications.

     Except as expressly provided herein, this Lease may not be modified or
     terminated except by a writing signed by Lessor and Lessee.

 8.  Additional Rent.

     All amounts other than Basic Rent which Lessee is required to pay or
     discharge pursuant to this Lease, including the charge provided for by
     Section 7.3(d) hereof, shall constitute additional rent.

 9.  Consent of Lessor.

     Except as specifically set forth in this Lease, all consents and approvals
     to be granted by Lessor shall not be unreasonably withheld or delayed,
     except that with respect to any assignment of this Lease or subletting of
     the Premises not expressly permitted by the terms of this Lease, Lessor may
     withhold its consent for any reason or no reason, and Lessee's sole remedy
     against Lessor for the failure to grant any consent shall be to seek
     injunctive relief. In no circumstance will Lessee be entitled to damages
     with respect to the failure to grant any consent or approval. Time is of
     the essence with respect to the performance by Lessee of its obligations
     under this Lease.

 10. Options.

     The options to extend the Primary Term or any existing Extended Term
     created in this Lease are exercisable only as long as this Lease is in
     effect and has not expired or been terminated.

 11. Schedules.

     Attached hereto are Schedules A, B, C, D and E referred to in this Lease,
     which Schedules are hereby incorporated by reference herein.

 12. Granting of Easements.

     Unless Lessor shall in good faith believe that the actions or conveyances
     set forth in clauses (i) through (vii) shall adversely affect the fair
     market value, utility or marketability of the Premises, Lessor will join
     with Lessee from time to time at the request of Lessee (and at Lessee's
     sole cost and expense) to (i) sell, assign, convey or otherwise transfer an
     interest in the Premises to any person legally empowered to take such
     interest under the power of eminent domain, (ii) grant easements, licenses,
     rights of way and other rights and privileges in the nature of easements,
     (iii) release existing easements and appurtenances which benefit the
     Premises, (iv) dedicate or transfer unimproved portions of the Premises for
     road, highway or other public purposes, (v) execute petitions to have the
     Premises annexed to any municipal corporation or utility district,
     (vi) execute amendments to any covenants and restrictions affecting the
     Premises and (vii) execute and deliver any instrument, in form and
     substance reasonably acceptable to Lessor, necessary or appropriate to make
     or confirm such grants, releases or other actions described above in this
     Section to any person; provided, however, that Lessor shall not be required
     to take any such action, and Lessee shall not suffer or permit any such
     action or grant, release, dedication, transfer or amendment, unless Lessor
     shall have received (x) a certificate of an authorized officer of Lessee
     stating that such grant or release, or such dedication, transfer or
     amendment, as the case may be, does not (other than to a de minimis extent)
     interfere with and is not (other than to a de minimis extent) detrimental
     to the conduct of business on the Premises as contemplated and permitted
     hereby and does not (other than to a de minimis extent) impair the
     usefulness of the Premises for the purposes contemplated and permitted
     hereby or diminish or impair (other than to a de minimis extent) the fair
     market value, utility, or marketability of the Premises or Lessor's
     interest in the Premises, (y) the consideration, if any, being paid to
     Lessor for said grant, release, dedication, transfer or amendment or other
     such instruments described in this Section 9.12, is, in the opinion of
     Lessee, fair and adequate; and (z) a duly authorized and binding
     undertaking of Lessee, in form and substance reasonably satisfactory to
     Lessor, to remain obligated under this Lease or other instrument executed
     by Lessee consenting to the assignment of Lessor's interest in this Lease
     as security for indebtedness, as though such grant, release, dedication,
     transfer or amendment had not occurred and to perform all obligations of
     the grantor or party effecting the release, dedication, transfer or
     amendment under such instrument of grant or release, dedication, transfer
     or amendment during the Lease Term. Lessor and Lessee agree that an
     easement to connect any future building or improvement which may be
     constructed on "Lot 1", so called (as described in Schedule D attached) to
     the existing sewer line or other utilities on the Premises shall be subject
     to this Section 9.12; provided, no additional consideration shall be
     payable for such an easement and connection.

 13. Non-Recourse as to Lessor.

     Anything contained herein to the contrary notwithstanding, any claim based
     on or in respect of any liability of Lessor under this Lease shall be
     limited to actual damages and shall be enforced only against the Premises
     and not against any other assets, properties or funds of (i) Lessor, (ii)
     any director, officer, member, general partner, shareholder, limited
     partner, beneficiary, employee or agent of Lessor or any general partner of
     Lessor or any of its members or general partners (or any legal
     representative, heir, estate, successor or assign of any thereof), (iii)
     any predecessor or successor partnership or corporation (or other entity)
     of Lessor or any of its general partners, shareholders, officers,
     directors, members, employees or agents, either directly or through Lessor
     or its general partners, shareholders, officers, directors, employees or
     agents or any predecessor or successor partnership or corporation (or other
     entity), or (iv) any person affiliated with any of the foregoing, or any
     director, (the parties identified in clauses (i), (ii), (iii) and (iv)
     shall be referred to as "Lessor Parties") officer, employee or agent of any
     thereof. Notwithstanding the foregoing, Lessee shall not be precluded from
     instituting legal proceedings for the purpose of making a claim against
     Lessor on account of an alleged violation of Lessor's obligations under
     this Lease.

 14. Miscellaneous.
      a. As used in this Lease, the singular shall include the plural and any
         gender shall include all genders as the context requires and the
         following words and phrases shall have the following meanings: (i)
         "including" shall mean "including without limitation"; (ii)
         "provisions" shall mean "provisions, terms, agreements, covenants
         and/or conditions"; (iii) "lien" shall mean "lien, charge, encumbrance,
         title retention agreement, pledge, security interest, mortgage and/or
         deed of trust"; (iv) "obligation" shall mean "obligation, duty,
         agreement, liability, covenant and/or condition"; (v) "any of the
         Premises" shall mean "the Premises or any part thereof or interest
         therein"; (vi) "any of the Land" shall mean "the Land or any part
         thereof or interest therein"; (vii) "any of the Improvements" shall
         mean "the Improvements or any part thereof or interest therein"; and
         (viii) "any of the Machinery and Equipment" shall mean "the Machinery
         and Equipment or any part thereof or interest therein".
      b. Any act which Lessor is permitted to perform under this Lease may be
         performed at any time and from time to time by Lessor or any person or
         entity designated by Lessor. Each appointment of Lessor as
         attorney-in-fact for Lessee hereunder is irrevocable and coupled with
         an interest.
      c. Lessor shall in no event be construed for any purpose to be a partner,
         joint venturer or associate of Lessee or of any sublessee, operator,
         concessionaire or licensee of Lessee with respect to any of the
         Premises or otherwise in the conduct of their respective businesses.
      d. This Lease and any documents which may be executed by Lessee on or
         about the effective date hereof at Lessor's request constitute the
         entire agreement between the parties and supersede all prior
         understandings and agreements, whether written or oral, between the
         parties hereto relating to the Premises and the transactions provided
         for herein. Lessor and Lessee are business entities having substantial
         experience with the subject matter of this Lease and have each fully
         participated in the negotiation and drafting of this Lease.
         Accordingly, this Lease shall be construed without regard to the rule
         that ambiguities in a document are to be construed against the drafter.
      e. The covenants of this Lease shall run with the land and bind Lessee,
         its successors and assigns and all present and subsequent encumbrancers
         and sublessees of any of the Premises, and shall inure to the benefit
         of Lessor, its successors and assigns. If there is more than one
         Lessee, the obligations of each shall be joint and several.

 15. Survival.

Except as provided in Section 14.1, upon expiration of the Lease Term whether as
specified herein or by reason of earlier termination, the provisions of
Sections 3.2, 5.4, 5.6 and 10.1 shall survive such termination.

 

 1. Costs/Financing.
     a. Subject to the limitations contained herein, Lessee agrees to pay all
        costs and expenses incurred by Lessor in connection with the purchase
        and leasing of the Premises including, without limitation, the cost of
        appraisals, environmental reports, title insurance, surveys, legal fees
        and expenses. Lessee agrees to pay, within ten (10) days following
        written request from Lessor, the reasonable costs and expenses incurred
        by Lessor in connection with the financing of the initial loan from
        Lessor's Lender, including any "points" or commitment fees, survey and
        title costs and the fees and expenses of Lessor's and Lender's counsel.
        All of the above-referenced costs and expenses shall be limited to the
        sums specified in Schedule C.
     b. Lessee agrees to pay, within three (3) business days of written demand
        therefor, any cost, charge or expense (other than the principal of the
        note and interest thereon at the contract rate of interest specified
        therein) imposed upon Lessor by Lessor's Lender pursuant to a note,
        mortgage or assignment which is not caused by the gross negligence or
        willful misconduct of Lessor and which is not otherwise reimbursed by
        Lessee to Lessor pursuant to any other provision of this Lease.
     c. If Lessor desires to obtain or refinance any loan, Lessee shall
        negotiate in good faith with Lessor concerning any request made by any
        lender or proposed lender for changes or modifications in this Lease. In
        particular, Lessee shall agree, upon request of Lessor, to supply any
        such lender with such notices and information as Lessee is required to
        give to Lessor hereunder and to extend the rights of Lessor hereunder to
        any such lender and to consent to such financing if such consent is
        requested by such lender. Lessee shall provide any other consent or
        statement and shall execute any and all other documents that such lender
        requires in connection with such financing, including any environmental
        indemnity agreement and subordination, non-disturbance and attornment
        agreement, so long as the same do not materially adversely affect any
        right, benefit or privilege of Lessee under this Lease or materially
        increase Lessee's obligations under this Lease. Such subordination,
        nondisturbance and attornment agreement may require Lessee to confirm
        that (a) lender and its assigns will not be liable for any
        misrepresentation, act or omission of Lessor and (b) lender and its
        assigns will not be subject to any counterclaim, demand or offset which
        Lessee may have against Lessor.

 

 1. Subordination, Non-Disturbance and Attornment.
     a. This Lease and Lessee's interest hereunder shall be subordinate to any
        mortgage or other security instrument hereafter placed upon the Premises
        by Lessor, and to any and all advances made or to be made thereunder, to
        the interest thereon, and all renewals, replacements and extensions
        thereof, provided that any such mortgage or other security instrument
        (or a separate instrument in recordable form duly executed by the holder
        of any such Mortgage or other security instrument and delivered to
        Lessee) shall provide for the recognition of this Lease and all Lessee's
        rights hereunder unless and until an Event of Default exists or Lessor
        shall have the right to terminate this Lease pursuant to any applicable
        provision hereof.

 

 1. Tax Treatment; Reporting.
     a. Lessor and Lessee each acknowledge that each shall treat this
        transaction as a true lease for state law purposes and shall report this
        transaction as a lease for Federal income tax purposes. For Federal
        income tax purposes each shall report this Lease as a true lease with
        Lessor as the owner of the Premises and Lessee as the lessee of such
        Premises including: (1) treating Lessor as the owner of the property
        eligible to claim depreciation deductions under Section 167 or 168 of
        the Internal Revenue Code of 1986 (the "Code") with respect to the
        Premises, Machinery and Equipment, (2) Lessee reporting its Rent
        payments as rent expense under Section 162 of the Code, and (3) Lessor
        reporting the Rent payments as rental income.
     b. To the extent any provision of this Lease causes this Lease to be
        categorized as a "capital lease" as opposed to an "operating lease",
        such provision shall, to the extent of such conflict, be deemed void,
        but otherwise this Lease shall continue in full force and effect.

 

 1. Hold Back.
     a. In connection with the initial sale of the Premises from Lessee to
        Lessor, Lessor has held back the amount of $1,411,833 as security for
        the performance of Lessee's obligations hereunder ("Hold Back Amount").
        The Hold Back Amount shall be held in escrow by Lessor during the term
        of this Lease in an interest bearing account at a federally insured
        financial institution, having a maturity of not less than six months,
        and shall be reinvested upon maturity unless drawn upon as provided
        herein. The Hold Back Amount shall not be commingled with other funds of
        Lessor or of other persons. Provided, if Lessor's Lender shall require
        the Hold Back Amount be assigned to it as security, Lessor shall use its
        reasonable efforts to cause the foregoing investment and interest
        provisions to be applied, but Lessor shall not be responsible for the
        payment of interest on the Hold Back Amount if Lessor's Lender declines
        to so comply.
     b. If at any time an Event of Default shall have occurred and be
        continuing, Lessor shall be entitled, at its sole discretion, to
        withdraw the Hold Back Amount from the above-described account and to
        apply the proceeds in payment of (i) any Rent or other charges for the
        payment of which Lessee shall be in default (including any Late Rate),
        (ii) any expense incurred by Lessor in curing any default of Lessee,
        and/or (iii) any other sums due to Lessor in connection with any default
        or the curing thereof, including, without limitation, any damages
        incurred by Lessor by reason of such default or to do any combination of
        the foregoing, all in such order or priority as Lessor shall so
        determine in its sole discretion and Lessee acknowledges and agrees that
        such proceeds shall not constitute assets or funds of Lessee or its
        estate, or be deemed to be held in trust for Lessee, but shall be, for
        all purposes, the property of Lessor (or a lender, to the extent
        assigned). Lessee further acknowledges and agrees that (1) Lessor's
        application of the Hold Back Amount towards the payment of Basic Rent,
        Additional Rent or the reduction of any damages due Lessor, constitutes
        a fair and reasonable use of such proceeds, and (2) the application of
        such proceeds by Lessor towards the payment of Basic Rent, Additional
        Rent or any other sums due under this Lease shall not constitute a cure
        by Lessee of the applicable default; provided, an Event of Default shall
        not exist if Lessee restores the Hold Back Amount to its full original
        amount within five (5) days so that the original amount of the Hold Back
        Amount shall be again on deposit with Lessor.
     c. Beginning on the date which is no later than the twentieth (20th) day of
        the ninth month preceding the end of the Lease Term, and provided no
        Event of Default then exists (or on any subsequent date on which a
        payment is due hereunder), the Lessor shall return to Lessee an amount
        equal to one-eighth of the Hold Back Amount then in its possession
        (including any accrued interest). This obligation to return the Hold
        Back Amount shall continue for each succeeding month thereafter until
        the Hold Back Amount is returned to Lessee. Provided, this subsection
        shall not apply if Lessor and Lessee shall have agreed that the Hold
        Back Amount shall continue to be held by Lessor during any Extended
        Term. In such latter case, the provisions of this paragraph regarding
        return of the Hold Back Amount shall continue during any Extended Term
        in the same fashion as during the Primary Term.
     d. Lessor shall have the right to designate a lender or any other holder of
        a mortgage as the beneficiary of the Hold Back Amount during the term of
        the applicable loan which designee shall have all of the rights of
        Lessor under this Section 13.1.

 

 1. Release of Lessee.
     a. Lessor agrees that it will, from time to time, release one or more of
        the entities (or the stock or assets of one or more of the entities)
        which comprise the Lessee (but not including Gerber Scientific, Inc.)
        from the terms and conditions of this Lease upon the request of Gerber
        Scientific, Inc., but subject to the following conditions. Such a
        release will be given if:
         i.   The credit rating of Gerber Scientific, Inc. is BBB+ or higher at
              the time the release is requested and it is reasonably expected
              that the credit rating of Gerber Scientific, Inc. will be no less
              than BBB+ immediately following the Transaction (as defined below)
              to which the release relates; or
         ii.  Evidence is provided that upon the conclusion of the Transaction
              for which the release is requested (x) the entity for which the
              release is requested will remain controlled by Gerber Scientific,
              Inc. (more than 50% of the stock of the corporation, or interest
              in the equity thereof if not a corporation, will remain owned by
              Gerber Scientific, Inc.) and (y) the consolidated net worth of the
              entity for which the release is requested measured under GAAP will
              be at least equal to 70 % of the consolidated net worth of that
              same entity as measured at the end of the fiscal quarter
              immediately preceding the transaction; or
         iii. Gerber Scientific, Inc. shall pay as an additional Hold Back
              Amount a sum equal to six (6) months rent computed at the then
              applicable Rent due under this Lease in connection with each
              release of an entity. The sums paid hereunder which are added to
              the Hold Back Amount shall be subject to the provisions of
              Section 13.1 hereof as if it were deposited as of the commencement
              of this Lease.
    
     b. Notwithstanding any other provisions of this Lease, all entities that
        constitute the Lessee under this Lease, other than Gerber Scientific,
        Inc., will be released from any and all obligations under this Lease on
        the date which is 24 months after the expiration of this Lease, either
        in accordance with its terms or upon earlier termination.
     c. If a release is granted as to a portion of the assets of an entity, the
        Lease shall continue to bind the released entity as to the assets which
        are not part of the Transaction.
     d. As used herein, the term "Transaction" shall mean any arrangement, or
        series of arrangements, for sale of the stock of or assets of an entity
        for which the release is being requested occurring within any
        consecutive twenty-four (24) month period during the term of this Lease.
     e. In the event that any of the entities which comprise Lessee convert to
        other than corporate status, these provisions shall apply to the equity
        interest in such an entity.

 

 1. Lessor's Agreements.
     a. From time to time, Lessee may enter into borrowing arrangements and
        other financial commitments with third parties with respect to the
        conduct of its business. In connection therewith, Lessor agrees to
        negotiate in good faith the provision of an agreement to provide a right
        of use of and access to the Premises in favor of such a third party to
        allow that party to protect and preserve the security granted to it with
        respect to such a transaction.
     b. Upon the execution of this Lease, Lessor shall execute such a landlord's
        agreement in favor of Lessee's current lenders.
     c. As of the execution of this Lease, Lessee is in the process of
        negotiating the placement of certain Environmental Land Use Restrictions
        ("ELURs") respecting the first and second pieces of the Premises and a
        portion of the easement located on Lot 1 as described in Schedule D.
        Lessor acknowledges that such restrictions must be filed on the land
        records of the Town of South Windsor once the Connecticut Department of
        Environmental Protection finally approves the same. Lessor agrees to
        cooperate with Lessee in finalizing such ELURs and, as necessary to
        execute the same as the owner of the Premises. Lessor further
        acknowledges that, by law, such ELURs are required to be superior in
        right to any mortgage which Lessor may place on the Premises. To the
        extent that any mortgage predates the recording of the final ELURs,
        Lessor agrees to provide and to obtain from Lessor's Lender, if any,
        such subordination agreements and other agreements as may be required by
        the Connecticut Department of Environmental Protection with respect to
        such ELURs, as necessary. Any cost relating to the foregoing shall be
        borne by Lessee.
     d. Lessor and Lessee agree that any press release or statements relating to
        the Premises or any transaction relating to the Premises will be
        disclosed to the other party twenty-four (24) hours prior to release.
        Both parties agree to consider the reasonable comments of the other
        party prior to issuance of any such press release or statement.
    
        IN WITNESS WHEREOF, the parties hereto have caused this Lease to be
        executed as of the date first above written.
    
        GERB (CT) QRS 14-73, INC., a Delaware Corporation,
    
        By
    
             Its  
    
             Duly Authorized
    
         
    
         
    
        LESSEES:
    
        GERBER SCIENTIFIC, INC., a Connecticut corporation
    
        By
    
              Michael J. Cheshire
    
              Its Chairman and Chief Executive Officer
    
              Duly Authorized
    
         
    
        GERBER TECHNOLOGY, INC., a Connecticut corporation
    
        By
    
              Michael J. Cheshire
    
              Its Senior Vice President
    
              Duly Authorized
    
         
    
        GERBER SCIENTIFIC PRODUCTS, INC., a Connecticut corporation
    
        By
    
              Michael J. Cheshire
    
              Its President
    
              Duly Authorized
    
         
    
        GERBER COBURN OPTICAL, INC., a Delaware corporation
    
        By
    
              Michael J. Cheshire
    
              Its Senior Vice President
    
              Duly Authorized
    
         
    
         
        
         
    
        SCHEDULE A
        
        PART I
        
        LEGAL DESCRIPTION
    
        
    
         
    
        Those certain pieces or parcels of land, with the buildings and
        improvements thereon and appurtenances thereto, located in the Towns of
        South Windsor and Manchester, County of Hartford and State of
        Connecticut, more particularly described as follows:
    
        
    
        FIRST PIECE:
    
        
    
        A certain piece or parcel of land known as Lot No. 2, together with a
        parking easement over land known as Lot No. 1, located in the state of
        Connecticut, town of South Windsor, as depicted on a map entitled
        "ALTA/ACSM Survey Prepared For Gerber Scientific Inc., Kelly Road, South
        Windsor, Connecticut" By Fuss & O'Neill, Inc. Scale: 1"= 40', Dated:
        1/18/00, being more particularly bounded and described as follows:
    
        Beginning at a point on the easterly street line of Gerber Road West,
        said point being the westerly corner of Lot No.1 and the northerly
        corner of the parcel herein described;
    
        Thence S 70 degrees 51'30" E a distance of 391.88' along the southerly
        line of Lot No.1 to a point;
    
        Thence S 18 degrees 32'28" W a distance of 219.29' to a point;
    
        Thence S 09 degrees 27'00" W a distance of 175.00' to a point on the
        northerly line of Lot No.3;
    
        The last two courses being along the westerly line of Lot No.1.
    
        Thence S 66 degrees 14'30" W a distance of 86.87' to a point;
    
        Thence S 46 degrees 31'00" W a distance of 130.00' to a point;
    
        Thence N 43 degrees 31'25" W a distance of 67.00' to a point;
    
        Thence S 46 degrees 28'35" W a distance of 80.00' to a point;
    
        Thence S 69 degrees 08'29" W a distance of 57.44' to a point;
    
        Thence N 43 degrees 31'25" W a distance of 151.78' to a point;
    
        Thence N 70 degrees 51'30" W a distance of 25.14' to a point on the
        easterly street line of Gerber Road West.
    
        The last seven courses being along the northerly property line of Lot
        No.3.
    
        Thence N 19 degrees 08'30" E a distance of 573.88' along said easterly
        street line of Gerber Road West to the point and place of beginning;
    
        Together with an easement to use 120 parking spaces located on Lot 1,
        which spaces are located in the area more particularly bounded and
        described as follows:
    
        Beginning at a point along the southwesterly boundary of Lot 1 lying
        adjacent to the northerly boundary of Lot 3;
    
        Thence running N 64 degrees 10'15" E for a distance of 106.78' to a
        point;
    
        Thence running N 11 degrees 20'00" E for a distance of 240.00' to a
        point;
    
        Thence running S 79 degrees 33'11" E for a distance of 213.16' to a
        point;
    
        Thence running S 11 degrees 20'00" W along the northerly boundary of
        Gerber Road East for a distance of 117.80' to a point;
    
        Thence running along a curve to the right having a delta of 59 degrees
        48'02", a radius of 250.00' and a length of 260.93' to a point;
    
        Thence running S 84 degrees 59'22" W for a distance of 135.31' along the
        northerly boundary of Lot No. 3 to a point;
    
        Thence running N 66 degrees 18'36" W for a distance of 45' to the point
        and place of beginning.
    
         
    
        The above-referenced easement may be relocated by the owner of Lot 1 to
        an area on Lot 1 (or on Lot 4 if the owner of Lot 1 is then the owner of
        Lot 4) subject to the following conditions:
    
        (a) The owner of Lot 1 shall be responsible for all costs of relocation,
        including the obtaining of any necessary governmental permits and
        approvals.
    
        (b) Relocation shall occur in a manner which shall reasonably take into
        account the parking needs of the owner of Lot 2 and be performed in a
        manner which will preserve the number of parking spaces currently in
        existence on Lot 1 (120 spaces).
    
        (c) Relocation shall occur in an area reasonably proximate to the
        building located on Lot 2 and may be part of a larger parking area
        shared by Lot 2 and the occupants of Lots 1, 3 and 4; provided, the
        spaces to be used by the occupants of Lot 2 shall be marked as available
        to such users only. In such event, the owner of Lot 1 shall take
        reasonable steps necessary to enforce such restrictions.
    
         
        
        SECOND PIECE:
    
        
    
        A certain piece or parcel of land known as Lot No. 3, located in the
        state of Connecticut, town of South Windsor, as depicted on a map
        entitled "ALTA/ACSM Survey Prepared For Gerber Scientific Inc., Kelly
        Road, South Windsor, Connecticut" By Fuss & O'Neill, Inc. Scale: 1"=
        40', Dated: 1/18/00, being more particularly bounded and described as
        follows:
    
        Beginning at a point on the easterly street line of Gerber Road West,
        said point being the southwest corner of Lot No.2;
    
        Thence S 70 degrees 51'30" E a distance of 25.14' to a point;
    
        Thence S 43 degrees 31'25" E a distance of 151.78' to a point;
    
        Thence N 69 degrees 08'29" E a distance of 57.44' to a point;
    
        Thence N 46 degrees 28'35" E a distance of 80.00' to a point;
    
        Thence S 43 degrees 31'25" E a distance of 67.00' to a point;
    
        Thence N 46 degrees 31'00" E a distance of 130.00' to a point;
    
        Thence N 66 degrees 14'30" E a distance of 86.87' to a point on the
        southerly property line of Lot No.1.
    
        The last seven courses being along said southerly line of Lot No.2.
    
        Thence S 53 degrees 36'46" E a distance of 71.95' to a point;
    
        Thence S 66 degrees 18'36" E a distance of 123.07' to a point;
    
        Thence N 84 degrees 59'22" E a distance of 135.31' to a point on the
        southerly street line of Gerber Road East.
    
        The last three courses being along said southerly line of Lot No.1.
    
        Thence S 18 degrees 51'58" E a distance of 50.00' along said southerly
        street line of Gerber Road East to a point on the easterly street line
        of Gerber Road East;
    
        Thence by a curve to the left having a delta of 16 degrees 18'54", a
        radius of 300.00' and a length of 85.43' along said easterly street line
        of Gerber Road East to a point on the westerly property line of Lot
        No.4.
    
        Thence S 21 degrees 18'20" E a distance of 80.85' to a point;
    
        Thence S 31 degrees 51'15" W a distance of 357.99' to a point;
    
        Thence S 46 degrees 27'15" W a distance of 621.82' to a point;
    
        Thence N 78 degrees 31'42" W a distance of 409.84' to a point on the
        easterly property line of land N/F Robert J. Rubugleno;
    
        The last four courses being along the northerly line of Lot No.4.
    
        Thence N 05 degrees 14'00" E a distance of 667.44' along the easterly
        property lines of land N/F Robert J. Rubugleno, land N/F Lawrence and
        Gloria Maid, land N/F Fredrick F. Schaffer III, land N/F Paul W. and
        Aline D. Entress, land N/F Shirley J. Pullum, land N/F Julio S. and Mary
        A. Hernandez, and land N/F Hector Trocchi, in part by each to a point;
    
        Thence N 19 degrees 08'30" E a distance of 36.75' along said easterly
        property line of Hector Trocchi to a point on the southerly street line
        of Gerber Road West;
    
        Thence S 78 degrees 37'10"E a distance of 50.46' along said southerly
        street line of Gerber Road West to a point;
    
        Thence N 19 degrees 08'30" E a distance of 98.13' along the easterly
        street line of Gerber Road West to the point and place of beginning.
    
         
    
         
    
        THIRD PIECE:
    
        
    
        That certain parcel of land, with the buildings thereon and
        appurtenances thereto, known as 151 Batson Drive, located in the Town of
        Manchester, County of Hartford and State of Connecticut, said parcel
        being more particularly bounded and described as follows:
    
        Commencing at a point on the easterly line of Batson Drive, which point
        marks the northwesterly corner of the within described premises and the
        southwesterly corner of land now or formerly of the Town of Manchester;
        thence N60 degrees -35'-14"E, along land now or formerly of the Town of
        Manchester and Donald W. Wilson et al. in part by each, in all a
        distance of 412.31 feet to a point; thence S41 degrees -19'-01"E, along
        land now or formerly of the State of Connecticut, a distance of 0.61
        feet to a point; thence S60 degrees -56'-25"W, along land now or
        formerly of the State of Connecticut, a distance of 0.54 feet to a
        point; thence S40 degrees -56'-02"E, along land now or formerly of the
        State of Connecticut, a distance of 283.16 feet to a point; thence S49
        degrees -53'-27"E, along land now or formerly of the State of
        Connecticut, a distance of 101.44 feet to a point; thence along the arc
        of a curve to the right having a radius of 755.03 feet, along land now
        or formerly of the Town of Manchester, a distance of 75.16 feet to a
        point; thence S25 degrees -42'-12"E, along land now or formerly of the
        Town of Manchester, a distance of 606.80 feet to a point; thence S63
        degrees -17'-12"W, along land now or formerly of Darn LLC and Mary R.
        Gamache in part by each, in all a distance of 495.32 feet to a point;
        thence N14 degrees -22'-20"W, along land now or formerly of Bernice
        Glode, a distance of 329.33 feet to a point; thence N72 degrees
        -44'-32"E a distance of 30.04 feet; thence N82 degrees -02'-45"E a
        distance of 60.38 feet to a point on the southerly line of Batson Drive;
        thence along the arc of a curve to the left having a radius of 64.00
        feet, along the southerly, easterly, and northerly line of Batson Drive,
        a distance of 182.02 feet to a point; thence along the arc of a curve to
        the right having a radius of 46.00 feet, along the northerly and
        easterly line of Batson Drive, a distance of 50.37 feet to a point;
        thence along the arc of a curve to the left having a radius of 439.26
        feet, along the easterly line of Batson Drive, a distance of 336.60 feet
        to a point; thence along the arc of a curve to the right having a radius
        of 570.00 feet, along said easterly line of Batson Drive, a distance of
        286.73 feet to a point of beginning.
    
        Said premises are shown on a map entitled, "ALTA/ACSM SURVEY PREPARED
        FOR GERBER SCIENTIFIC PRODUCTS, INC.; BATSON DRIVE, MANCHESTER,
        CONNECTICUT; FUSS & O'NEILL INC., Consulting Engineers, 146 Hartford
        Road, Manchester, Connecticut; Job No. 93-300a11; Date: 01/19/01; Scale
        1" = 40'; Sheet No. 1 of 1".
    
        SCHEDULE A
        
        PART II
        
        AGREEMENTS
        
        
        
        None.
    
        
    
        SCHEDULE A
        
        PART III
        
        PERMITTED EXCEPTIONS
        
        
    
        1. Taxes to the Town of South Windsor now or hereafter due and payable.
        (As to First Piece and Second Piece)
    
        
    
        2. Taxes to the Town of Manchester now or hereafter due and payable. (As
        to Third Piece)
    
        
    
        3. Drainage easement from The Gerber Scientific Instrument Company to
        The Town of South Windsor dated January 28, 1965 and recorded in Volume
        107, Page 163 of the South Windsor Land Records. (As to First Piece and
        Second Piece)
    
        
    
        4. Sanitary sewer caveats by the Sewer Commission of the Town of South
        Windsor dated April 30, 1971 and recorded in Volume 136, Page 285 of the
        South Windsor Land Records and dated May 4, 1971 and recorded in Volume
        137, Page 2 of the South Windsor Land Records. (As to First Piece and
        Second Piece)
    
        5. Conditions of a Permit granted by the Department of Transportation
        Bureau of Highways to Gerber Scientific Instrument Company dated
        December 26, 1978 and recorded in Volume 259, Page 252 of the South
        Windsor Land Records. (As to First Piece and Second Piece)
    
        
    
        6. Storm drainage easement from Gerber Scientific, Inc. to the Town of
        South Windsor dated June 16, 1982 and recorded in Volume 317, Page 202
        of the South Windsor Land Records. (As to First Piece and Second Piece)
    
        
    
        7. Sanitary sewer easement from Gerber Scientific, Inc. to the Town of
        South Windsor dated June 16, 1982 and recorded in Volume 317, Page 204
        of the South Windsor Land Records. (As to First Piece and Second Piece)
    
        
    
        8. Notice of Variance granted by the Town of South Windsor dated April
        5, 1993 and recorded in Volume 710, Page 42 of the South Windsor Land
        Records. (As to First Piece and Second Piece)
    
        
    
        9. Easements and buffer strips shown on a certain map entitled, "Plot
        Plan Proposed Industrial Subdivision Prepared For Gerber Scientific Inc.
        ---9/23/81 ---10/12/81 ---" Sheets 1-6, on file in the South Windsor
        Town Clerk's Office. (As to First Piece and Second Piece)
    
        
    
        10. Conditions of Approval and Site Development Notes shown on Maps Nos.
        2583 and 2584, on file in the South Windsor Town Clerk's Office. (As to
        First Piece and Second Piece)
    
        
    
        11. Provisions of Industrial Park Regulations made by The Manchester
        Economic Development Commission adopted February 28, 1977, amended
        January 6, 1978, recorded March 16, 1978 in Volume 662, Page 292 of the
        Manchester Land Records, as amended by Waiver of Industrial Park
        Regulations by the Manchester Economic Development Commission dated July
        25, 2001 and recorded in Volume 2305, Page 292 of said Land Records. (As
        to Third Piece)
    
        
    
        12. Twenty-five (25) foot utility easement as set forth in the
        regulations set forth in No. 14 above at Page 301 and as shown on Map
        No. M-21/97 on file in the Manchester Town Clerk's Office. (As to Third
        Piece)
    
        
    
        13. Fifty (50) foot utility, drainage and access road easement as shown
        on the map referenced in No. 12 above, and as set forth in a Warranty
        Deed from the Town of Manchester to Gerber Scientific, Inc. dated May
        31, 1983 and recorded in Volume 846, Page 328 of the Manchester Land
        Records. (As to Third Piece)
    
        
    
        14. Fifty (50) foot building line as shown on the map referenced in No.
        12 above. (As to Third Piece)
    
        
    
        15. Electric distribution easement from Gerber Scientific, Inc. to The
        Connecticut Light & Power Company dated September 30, 1983 and recorded
        in Volume 865, Page 311 of the Manchester Land Records. (As to Third
        Piece)
    
        
    
        16. Non-access highway line of Interstate Route 291 as cited in a
        Warranty Deed from Gerber Scientific, Inc. to the State of Connecticut
        dated April 11, 1991 and recorded in Volume 1445, Page 30 of the
        Manchester Land Records and as shown on the map recorded therewith. (As
        to Third Piece)
    
        
    
        17. Certificate of Approval of Special Exception Modification granted by
        the Town of Manchester Planning and Zoning Commission dated November 15,
        1999 and recorded in Volume 2181, Page 1 of the Manchester Land Records.
        (As to Third Piece)
    
        
    
        18. Terms and conditions of a parking easement as set forth in a
        Quit-Claim Deed from Gerber Scientific, Inc. to itself dated July 24,
        2001 and recorded in the South Windsor Land Records on July 27, 2001.
        (As to First Piece)
    
        
    
        19. Environmental Land Use Restrictions in favor of the Connecticut
        Department of Environmental Protection to be recorded in the South
        Windsor Land Records. (As to First Piece and Second Piece)
    
        
    
        As to all the foregoing, listing of each as a Permitted Exception shall
        not relieve Lessee of its obligation to comply with requirements of each
        item or the provisions of the Lease, as they are applicable.
    
        SCHEDULE A
        
        PART IV
        
        SEVERABLE PROPERTY
    
        
    
        All apparatus, personal property, trade fixtures, inventory, equipment,
        machinery, fittings, furniture, furnishings, chattel, materials and
        supplies located on and used in, or related to Lessee's business,
        including, but not limited to, mainframe computers, kitchen equipment
        and telephone, communications and similar systems (but not panels or
        control boxes) and articles of personal property of every kind and
        nature whatsoever, and any additions, replacements, accessions and
        substitutions thereto or therefor, and all proceeds of all of the
        foregoing, or any part of the foregoing used or usable in connection
        with any present or future operation or letting (or subletting) of such
        leasehold interest or the activities at any time conducted thereon and
        now or hereafter owned by Lessee or by any sublessor or other person or
        entity using all or any part of the Premises by, through, or under (or
        with the express or implied consent of) Lessee.
    
        
    
        SCHEDULE B
        
        
        
        PART I
        
        THE PRIMARY TERM AND EXTENDED TERMS
    
        
    
         
        
        Commencement
        
        Expiration
        
             
        
        Primary Term:
        
        July 31, 2001
        
        July 31, 2018
        
             
        
        Extended Terms:
        
           
        
        1st Extended Term:
        
        August 1, 2018
        
        July 31, 2028
        
        2nd Extended Term:
        
        August 1, 2028
        
        July 31, 2038
    
        PART II
        
        BASIC RENT
        
        PRIMARY TERM
    
        $2,117,750 per annum ($529,437.50 per calendar quarter) plus annual
        increases, but not decreases, in Consumer Price Index beginning
        October 1, 2002, not to exceed 4% per annum. Consumer Price Index shall
        have the meaning ascribed below.
    
        BASIC RENT
        
        EXTENDED TERMS
    
        For each Extended Term shall be based on the Rent due in the immediately
        preceding lease year, subject to annual increases, but not decreases, in
        the Consumer Price Index not to exceed 4% per annum. Consumer Price
        Index shall have the meaning ascribed below.
    
        Consumer Price Index: shall mean the Consumer Price Index published by
        the Bureau of Labor Statistics of the United States Department of Labor
        for "Urban Consumers" for the "N.Y.-Northern N.J.-Long Island, NY-NJ-CT"
        area in the table entitled "Consumer Price Index-Cities", or any
        successor index thereto, "All-Item Figures" (1982-84=100) for the month
        and year in question. In the event that the Consumer Price Index is
        converted to a different standard reference base or otherwise revised,
        the determination to be made pursuant to any provision of this Lease
        shall be made with the use of such conversion factor, formula or table
        for converting the Consumer Price Index as may be published by the
        Bureau of Labor Statistics or, if not so published, then with the use of
        such conversion factor, formula or table for converting the Consumer
        Price Index as may be published by the Bureau of Labor Statistics or, if
        not so published, then with the use of such conversion factor, formula
        or table as may be published by Prentice-Hall, Inc. or any other
        nationally recognized publisher of similar statistical information, or
        if the conversion factor, formula or table is unavailable, Lessor or
        Lessee shall agree on another method to adjust the Consumer Price Index,
        or any successor thereto, to the figure that would have been arrived at
        had the manner of computing the Consumer Price Index in effect on the
        date of this Lease not been altered.
    
        SCHEDULE C
        
        
        
        EXPENSES TO BE PAID BY LESSEE AT LEASE SIGNING
        
        
        
         
    
        Estimate
    
        
    
         
    
        $25,000     Lessor Due Diligence
    
        $10,000     Survey and Zoning Review
    
        $70,000     Lessor Legal Fees
    
        $160,000    Lender Costs (If financing shall not occur in connection
        with the Lease signing, this component shall apply when, and if, such
        financing shall occur).
    
        Lessee's maximum liability for each of the above categories shall be the
        actual cost of each of the foregoing, plus 10%.
    
        SCHEDULE D
        
        
        
        DESCRIPTION OF LOT 1
        
        
    
        A certain piece or parcel of land known as Lot No. 1, subject to an
        easement for parking as described herein, located in the state of
        Connecticut, town of South Windsor, as depicted on a map entitled
        "ALTA/ACSM Survey Prepared For Gerber Scientific Inc., Kelly Road, South
        Windsor, Connecticut" By Fuss & O'Neill, Inc. Scale: 1"= 40', Dated:
        1/18/00, being more particularly bounded and described as follows:
    
        Beginning at a point on the southerly street line of Kelly Road, said
        point being the southeast corner of the intersection of Kelly Road and
        Gerber Road West, and the northwest corner of the parcel herein
        described.
    
        Thence S 68 degrees 30'40" E a distance of 89.45' to a point;
    
        Thence S 88 degrees 24'30" E a distance of 654.42' to a point on the
        westerly street line of Gerber Road East.
    
        The last two courses being along said southerly street line of Kelly
        Road.
    
        Thence along a curve to the right having a delta of 99 degrees 44'30", a
        radius of 20.00' and a length of 34.82' to a point;
    
        Thence S 11 degrees 20'00" W a distance of 567.16' to a point;
    
        Thence S 11 degrees 20'00" W a distance of 117.80' to a point;
    
        Thence along a curve to the right having a delta of 59 degrees 48'02", a
        radius of 250.00' and a length of 260.93' to a point on the northerly
        property line of Lot No.3.
    
        The last four courses being along said westerly street line of Gerber
        Road East.
    
        Thence S 84 degrees 59'22" W a distance of 135.31' to a point;
    
        Thence N 66 degrees 18'36" W a distance of 123.07' to a point;
    
        Thence N 53 degrees 36'46" W a distance of 71.95' to a point on the
        easterly property line of Lot No.2.
    
        The last three courses being along said northerly line of Lot No.3.
    
        Thence N 09 degrees 27'00" E a distance of 175.00' to a point;
    
        Thence N 18 degrees 32'28" E a distance of 219.29' to a point on the
        northerly property line of Lot No.2.
    
        The last two courses being along said easterly line of Lot No.2.
    
        Thence N 70 degrees 51'30" W a distance of 391.88' along said northerly
        line of Lot No.2 to a point on the easterly street line of Gerber Road
        West.
    
        Thence N 19 degrees 08'30" E a distance of 364.72' along said easterly
        street line of Gerber Road West to the point and place of beginning;
    
        Subject to an easement to use 120 parking spaces in favor of Lot 2
        located in the area more particularly bounded and described as follows:
    
        Beginning at a point along the southwesterly boundary of Lot 1 lying
        adjacent to the northerly boundary of Lot 3;
    
        Thence running N 64 degrees 10'15" E for a distance of 106.78' to a
        point;
    
        Thence running N 11 degrees 20'00" E for a distance of 240.00' to a
        point;
    
        Thence running S 79 degrees 33'11" E for a distance of 213.16' to a
        point;
    
        Thence running S 11 degrees 20'00" W along the northerly boundary of
        Gerber Road East for a distance of 117.80' to a point;
    
        Thence running along a curve to the right having a delta of 59 degrees
        48'02", a radius of 250.00' and a length of 260.93' to a point;
    
        Thence running S 84 degrees 59'22" W for a distance of 135.31' along the
        northerly boundary of Lot No. 3 to a point;
    
        Thence running N 66 degrees 18'36" W for a distance of 45' to the point
        and place of beginning.
    
        The above-referenced easement may be relocated by the owner of Lot 1 to
        an area on Lot 1 (or on Lot 4 if the owner of Lot 1 is then the owner of
        Lot 4) subject to the following conditions:
    
     e. The owner of Lot 1 shall be responsible for all costs of relocation,
        including the obtaining of any necessary governmental permits and
        approvals.
     f. Relocation shall occur in a manner which shall reasonably take into
        account the parking needs of the owner of Lot 2 and be performed in a
        manner which will preserve the number of parking spaces currently in
        existence on Lot 1 (120 spaces).
     g. Relocation shall occur in an area reasonably proximate to the building
        located on Lot 2 and may be part of a larger parking area shared by
        Lot 2 and the occupants of Lots 1, 3 and 4; provided, the spaces to be
        used by the occupants of Lot 2 shall be marked as available to such
        users only. In such event, the owner of Lot 1 shall take reasonable
        steps necessary to enforce such restrictions.

 

SCHEDULE E



ACQUISITION COSTS AND RENT ALLOCATION



 

 

Acquisition Cost

Rent Allocation



55 Gerber Road

$3,913,222

18.9%

83 Gerber Road

11,012,926

53.4%

151 Batson Drive

5,702,124

27.7%

TOTAL

20,628,272

100%



TABLE OF CONTENTS

 

ARTICLE I *

Section 1.1 Lease of Premises; Title and Condition.

*

Section 1.2 Use.

*



Section 1.3 Term.

*



Section 1.4 Renewal.

*



Section 1.5 Rent.

*



Section 1.6 Right of First Offer; Right of First Refusal. 3

ARTICLE II 6

Section 2.1 Maintenance and Repair. 6

Section 2.2 Alterations, Replacements and Additions. 7

ARTICLE III 9

Section 3.1 Severable Property. 9

Section 3.2 Removal of Severable Property. 9

ARTICLE IV

*



Section 4.1 Lessee's Assignment and Subletting.

*



ARTICLE V 12

Section 5.1 Net Lease. 12

Section 5.2 Taxes and Assessments; Compliance With Law. 13

Section 5.3 Liens. 15

Section 5.4 Indemnification. 15

Section 5.5 Permitted Contests. 16

Section 5.6 Environmental Compliance.

*



ARTICLE VI

*



Section 6.1 Procedure Upon Purchase.

*



Section 6.2 Condemnation and Casualty. 20

Section 6.3 Insurance. 24

ARTICLE VII 26

Section 7.1 Conditional Limitations; Default Provisions. 26

Section 7.2 Bankruptcy or Insolvency. *

Section 7.3 Additional Rights of Lessor. 31

ARTICLE VIII 32

Section 8.1 Notices and Other Instruments. 32

Section 8.2 Estoppel Certificates; Financial Information; Access. 33

ARTICLE IX 35

Section 9.1 No Merger. 35

Section 9.2 Surrender. 35

Section 9.3 Assumption. 35

Section 9.4 Reparability; Binding Effect; Governing Law. 35

Section 9.5 Table of Contents and Headings; Internal References. *

Section 9.6 Counterparts. 36

Section 9.7 Amendments and Modifications. 36

Section 9.8 Additional Rent. 36

Section 9.9 Consent of Lessor. 36

Section 9.10 Options. 36

Section 9.11 Schedules. 36

Section 9.12 Granting of Easements. 37

Section 9.13 Non-Recourse as to Lessor. 37

Section 9.14 Miscellaneous. 38

Section 9.15 Survival. 39

ARTICLE X 39

Section 10.1 Costs/Financing. 39

ARTICLE XI 40

Section 11.1 Subordination, Non-Disturbance and Attornment. 40

ARTICLE XII 40

Section 12.1 Tax Treatment; Reporting. 40

ARTICLE XIII 41

Section 13.1 Hold Back. 41

ARTICLE XIV 42

Section 14.1 Release of Lessee. 42

ARTICLE XV 43

Section 15.1 Lessor's Agreements. 43

 

 

 

 

 

LEASE AGREEMENT



Between



 

GERB (CT) QRS 14-73, INC.

as Lessor



 

and



 

GERBER SCIENTIFIC, INC.

GERBER TECHNOLOGY, INC.

GERBER SCIENTIFIC PRODUCTS, INC.

GERBER COBURN OPTICAL, INC.

as Lessee



 

 

 

 

 

 

 

 

 

 

 

\C&LDOC:.HrtLib1:371802.1 09/11/01 361242.0008